***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Exhibit 10.1

LICENSE AGREEMENT

between

nektar tHERAPEUTICS

and

ELI LILLY AND COMPANY

This LICENSE AGREEMENT (this “Agreement”) is effective as of the HSR Clearance
Date (the “Effective Date”) and is entered into by and between:

NEKTAR THERAPEUTICS, a Delaware corporation (“Nektar”), having a place of
business at 455 Mission Bay Boulevard South, Suite 100, San Francisco,
California 94158;

and

ELI LILLY AND COMPANY, an Indiana corporation (“Lilly”), having a place of
business at Lilly Corporate Center, Indianapolis, Indiana 46285.

INTRODUCTION

A.

WHEREAS, Nektar has expertise in and is engaged in the research and development
of potential pharmaceutical agents, which among other things, include Compounds
that may be useful in the treatment of autoimmune diseases and other conditions,
including the investigational compound known as NKTR-358, and further
Proprietary experience in the development of PEG Reagents and the PEGylation of
molecules.

B.

WHEREAS, Lilly is engaged in the research, development, marketing, manufacturing
and distribution of pharmaceutical products for use in humans and animals.

C.

WHEREAS, the Parties desire to collaborate in the further development of one or
more Compound products, which products, if successfully developed, would be
commercialized by Lilly, all subject to the terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the foregoing premises and the following
mutual covenants and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

Article I

DEFINITIONS

1.1Interpretation.  In this Agreement, unless the context otherwise requires, a
reference to:

(a)a paragraph, section, exhibit or schedule is a reference to a paragraph,
section, exhibit or schedule to this Agreement;

1

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(b)any document includes a reference to that document (and, where applicable,
any of its provisions) as amended, novated, supplemented or replaced from time
to time;

(c)a statute or other law includes regulations and other instruments under it
and consolidations, amendments, re-enactments or replacements of any of them;

(d)the singular includes the plural and vice versa, except as it regards the
definitions of Party and Parties;

(e)one sex includes the other;

(f)“written” and “in writing” include any means of reproducing words, figures or
symbols in a tangible and visible form, including acknowledged email or
facsimile;

(g)a month or year is a reference to a calendar month or Calendar Year, as the
case may be;

(h)“include”, “includes” and “including” means including without limitation, or
like expression unless otherwise specified, and “for example”, “e.g.”, “such as”
and similar words or phrases are descriptive, not limiting;

(i)“conventional T-cells” and “effector T-cells” means and refers to the same
type of T-cell;

(j)the official text of this Agreement and any attachments shall be in English,
and any Notices given or accounts or statements for communication between the
Parties will be in English and in the event of any dispute concerning the
construction or interpretation of this Agreement, reference shall be made only
to this Agreement as written in English and not to any other translation into
any other language; and

(k)“useful” means, when referring to data, information or intellectual property
being disclosed, provided or otherwise transferred in order to engage in
development, manufacturing or commercialization activities hereunder, that such
data, information or intellectual property: (i) is useful to such applicable
activity as reasonably determined by the Party; (ii) has been used by the Party
for the manufacture, use or sale of a Compound or Product in the Field; or (iii)
included in the abstract, disclosure or claims of any Patent licensed hereunder.

“Action” has the meaning set forth in Section 8.2.

“Adverse Event” means any untoward medical occurrence in a patient or human
clinical investigation subject administered a pharmaceutical product and which
does not necessarily have a causal relationship with this treatment.

“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with a
Party. For purposes of this definition, “control”, when used with respect to any
specified Person, shall mean (a) the direct or indirect ownership of more than
fifty percent (50%) of the total voting power of securities or other evidences
of ownership interest in such Person or (b) the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through ownership of voting securities, by contract or otherwise; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

2

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

“Agreement” has the meaning set forth in the Preamble.

“Alliance Manager” has the meaning set forth in Section 3.5.

“Biosimilar Product” has the meaning set forth in Section 6.4(d)(ii).

“BLA” means (a) a Biologic License Application submitted and filed with the
United States Food and Drug Administration (or successor regulatory agency)
necessary for approval of a drug or biologic in connection with the commercial
sale or use of such drug or biologic in conformance with applicable laws and
regulations in the United States or (b) the equivalent application submitted to
another Regulatory Agency.

“Calendar Quarter” means each successive period of three months ending on March
31, June 30, September 30 and December 31 of each Calendar Year; provided, that
the first Calendar Quarter under this Agreement will be the period beginning on
the Effective Date and ending on the end of the Calendar Quarter in which the
Effective Date is encompassed and the last Calendar Quarter of the Term will be
the period beginning on March 31, June 30, September 30 or December 31, as
applicable, and ending on the effective date of expiration or termination of
this Agreement.

“Calendar Year” means each successive period of twelve (12) months commencing on
January 1 and ending on December 31; provided, that the first Calendar Year
under this Agreement will be the period beginning on the Effective Date and
ending on the end of the Calendar Year in which the Effective Date is
encompassed and the last Calendar Year of the Term will be the period beginning
on January 1 and ending on the effective date of expiration or termination of
this Agreement.

“Change of Control” means, with respect to Nektar, (a) the sale or disposition
to a Third Party of the assets of Nektar to which the subject matter of this
Agreement relates, (b) the acquisition by a Third Party which constitutes one
person, as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, together with any of such person’s
“affiliates” or “associates,” as such terms are defined in the Securities
Exchange Act of 1934, other than an employee benefit plan (or related trust)
sponsored or maintained by Nektar or any of its Affiliates or persons “acting in
concert” as such term is used in the Internal Revenue Code, of more than fifty
percent (50%) of the outstanding shares of voting capital stock of Nektar, (c)
the acquisition, merger or consolidation of Nektar with or into another Person,
other than, in the case of this definition, an acquisition or a merger or
consolidation of Nektar in which the holders of shares of voting capital stock
of Nektar, immediately prior to such acquisition, merger or consolidation will
beneficially own, directly or indirectly, at least fifty percent (50%) of the
shares of voting capital stock of the acquiring Third Party or the surviving
entity in such acquisition, merger or consolidation, as the case may be,
immediately after such acquisition, merger or consolidation, or (d) the sale or
disposition to a Third Party of all or substantially all of the assets of
Nektar.

“Combination Product” has the meaning set forth in the definition of Net Product
Sales.

“Commercially Reasonable Efforts” or “CRE” means effort, expertise and resources
normally used by the Party in the development and/or commercialization of a
comparable pharmaceutical product Controlled by such Party which is of similar
market potential at a similar stage of development or commercialization in light
of issues of safety and efficacy, product profile, the competitiveness of the
marketplace, the proprietary position of the compound or product, the regulatory
structure involved, the profitability of the applicable products, product
reimbursement and other relevant strategic and commercial factors normally
considered by the Party in making product portfolio decisions.  For purposes

3

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

of clarity, Commercially Reasonable Efforts will be determined on an
Indication-by-Indication and country-by-country basis within the Territory, and
it is anticipated that the level of effort may be different for different
Indications and countries and may change over time, reflecting changes in the
status of the Product and the Indications and country(ies) involved.

“Committee” has the meaning set forth in Section 3.1.

“Competing Product” means a pharmaceutical composition, preparation or
formulation which contains or comprises a compound that: (a) is a conjugate
between [***], on the one hand, and [***], on the other hand; (b) target(s) the
interleukin-2 or aldesleukin pathway in order to specifically stimulate
proliferation and growth of T-regulatory cells [***], or suppress an immune
response [***]; and (c) is directed primarily to activity in the Field.  For
clarity, Competing Product does not include a [***].  

“Compound” means (a) NKTR-358, as described in the attached Schedule 1.1(a), (b)
[***], and (c) during the period commencing on the Effective Date and ending on
the First Commercial Sale of any Product (or earlier upon the termination or
expiration of this Agreement) any other compound(s) that is a conjugate between
[***] and for which all three of the following are present: (i) that is
Controlled by Nektar or any of its controlled Affiliates; (ii) that target(s)
the interleukin-2 or aldesleukin pathway in order to specifically stimulate
proliferation and growth of T-regulatory cells [***], or suppress an immune
response [***]; and (iii) that is directed primarily to activity in the Field. 
For clarity, “Compounds” excludes [***].  As an example, a Nektar Controlled
compound that [***], but which also has [***], is not considered a Compound
described under subclause (c).

“Confidential Information” means the terms and conditions of this Agreement (but
not its existence), all confidential and proprietary information and materials,
patentable or otherwise, in any form (written, oral, photographic, electronic,
magnetic or otherwise), including, know-how, trade secrets, inventions or
discoveries, processes, techniques, algorithms, patent information, financial
and strategic information, databases, clinical trial endpoints, candidate
selection criteria, technical information, specifications, data, formulae,
intellectual property, software and other material and information of a Party
relating to any products, projects or processes, including:

 

(a)

all communications between the Parties or information of whatever kind whether
recorded or not and, if recorded, in whatever medium, relating to or arising out
of this Agreement, whether disclosed prior to or after entering into this
Agreement;

 

(b)

any information that a reasonable Person would understand to be the confidential
information of the disclosing Party or that the Party indicates in writing is
information of a confidential nature or which is marked “confidential”; and

 

(c)

all copies and excerpts of the communications, information, notes, reports and
documents in whatever form referred to in paragraph (a) or (b) of this
definition.

Notwithstanding the foregoing, Confidential Information shall not include any
information or materials that: (i) were already known to the receiving Party
(other than under an obligation of confidentiality), at the time of disclosure
by the disclosing Party; (ii) were generally available to the public or
otherwise part of the public domain at the time of disclosure thereof to the
receiving Party; (iii) became generally available to the public or otherwise
part of the public domain after disclosure or development thereof, as the case
may be, and other than through any act or omission of a Party in breach of such
Party’s confidentiality obligations under this Agreement; (iv) were disclosed to
a Party, other than under an obligation of confidentiality, by a Third Party who
had no obligation to the disclosing Party not

4

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

to disclose such information to others; or (v) were independently discovered or
developed by or on behalf of the receiving Party without the use of the
Confidential Information belonging to the other Party, to the extent such
receiving Party has competent and credible evidence to that effect.  For
purposes of the confidentiality obligations set forth herein, (A) Lilly
Technology, Lilly Materials, Lilly Inventions and all Technology generated
exclusively by an employee, contractor or agent (other than Nektar or its
Affiliates) of Lilly pursuant to this Agreement with respect to Compounds or
Products shall be deemed Confidential Information of Lilly, (B) Confidential
Information Controlled by Nektar or any of its Affiliates relating solely and
exclusively to the Compound or Product or the exploitation of the Compound or
Product but only to the extent permitted under the license granted under Section
2.1(a) of this Agreement (in each instance, other than solely and exclusively
relating to PEGs, PEG Reagents or PEGylation) (the “Product Specific
Information”) shall be deemed Confidential Information of Lilly (and Lilly the
disclosing Party, and Nektar the receiving Party, with respect thereto and
regardless of the Party initially disclosing the same), and (C) subject to the
foregoing subclause (B) (i.e., excluding Product Specific Information), Nektar
Technology, Nektar Materials, and Nektar Inventions shall be deemed Confidential
Information of Nektar.

“Control” means, with respect to any material, information or intellectual
property right, that a Party (a) owns such material, information or intellectual
property right, or (b) has a license to or right to use or grant access to such
material, information or intellectual property right, in each case of (a) or
(b), without violating the terms of any agreement or other arrangement with a
Third Party.

“Cost Sharing Allocation” has the meaning set forth in Section 4.11(a).

“Deciding Party” shall have the meaning set forth in Section 3.7(b).

“Development Budget” means the budget for anticipated Development Costs set
forth in the Product Development Plan.

“Development Costs” means all internal and external costs and expenses incurred
by a Party or its Affiliates (including, without replication, the cost of
allocated FTEs at the FTE Rate) in developing the Products (including process
validation costs), in each case to the extent incurred in accordance with this
Agreement and with such Party’s accounting methodologies generally and
consistently applied.  For clarity, Development Costs include, as applicable,
costs and expenses incurred in connection with the performance of Phase I
Studies, Phase II Studies, Phase II/III Studies, Phase III Studies and any other
studies or trials conducted hereunder following receipt of Regulatory Approval,
at any time.

“Development Program” means the work performed by Nektar and Lilly and/or their
respective Affiliates, contractors or agents on behalf of Nektar or Lilly (as
the context may require) under this Agreement in accordance with the Product
Development Plan, including the Lilly Elected Activities and the Initial
Development Activities.

“Development Cost Reconciliation Procedures” has the meaning set forth in
Section 4.11(c)(i).

“Dispute” has the meaning set forth in Section 13.1.

“DOJ” has the meaning set forth in Section 12.19.

“Effective Date” has the meaning set forth in the Preamble.

5

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

“Eli Lilly and Company Animal Care and Use Requirement for Animal Researchers
and Suppliers” has the meaning set forth in Section 4.8.

“Eli Lilly and Company Good Research Practices” has the meaning set forth in
Section 4.8.  

“Exclusivity Period” has the meaning set forth in Section 12.1(a).

“Executive Officers” shall have the meaning set forth in Section 3.7(b).

“FDA” has the meaning set forth in the definition of Regulatory Agency.

“Field” means the diagnosis, prevention, control, treatment or amelioration, in
humans and other animals, of all diseases or conditions whose treatment requires
an elevation of T-regulatory cells to suppress an immune response, including (a)
[***] or conditions caused by [***], (b) [***] or conditions caused by [***],
(c) [***] or conditions induced [***], (d) [***] or conditions induced [***],
and (e) any other diseases or conditions that will benefit from [***]; inducing
[***]; promoting [***]; restoring [***]; and preventing [***].  For clarity and
without limiting the foregoing of the above, the following are not considered to
be activities in the Field: (i) the use of a compound(s) (other than Compound)
to suppress an immune response [***]; (ii) the use of a compound(s) that is a
conjugate between [***] and [***] in order to treat [***]; or (iii) any use or
activity of [***]. 

“First Commercial Sale” means the first sale in a country to a Third Party of
any Product intended for use by an end-user customer of such Product in such
country.

“FTC” has the meaning set forth in Section 12.19.

“FTE” means, with respect to an individual (other than an employee that details
a Product), the equivalent of the work of one (1) employee (which might include
temporary workers, such temporary workers not to exceed [***] of the total work
force being utilized by a Party to perform its obligations under the Agreement)
working full time under this Agreement for one (1) year (consisting of at least
a total of [***] or [***] per year (excluding vacations and holidays)). 
Overtime, and work on weekends, holidays and the like (collectively or
individually, the “Overtime Work”) will not be counted with any multiplier
(e.g., time-and-a-half or double time) toward the number of hours that are used
to calculate the FTE contribution, and such Overtime Work will not be considered
at all for any employees paid on a salaried basis.  One FTE may constitute work
performed by an individual whose time is dedicated solely to an individual
development or commercial activity hereunder, or may comprise the efforts of
several individuals, each of whom dedicates only part of his or her time to work
on an individual development or commercial activity hereunder.

“FTE Rate” means, for the period commencing on the Effective Date until such
time as the Parties agree otherwise, [***] per FTE; provided, that the FTE Rate
will be increased on [***] of each Calendar Year by a percentage equivalent to
the change over the preceding Calendar Year in the Consumer Price Index for
Urban Wage Earners and Clerical Workers (CWUR0000SA0L1E).  The FTE Rate is
assumed to be a fully burdened rate and includes costs of salaries, benefits,
supplies, travel, other employee costs, and supporting general and
administration allocations for the Development Program specific activities
contemplated under this Agreement, but does not include a margin or mark-up on
such amounts.  

“Force Majeure” has the meaning set forth in Section 12.8.

6

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

“Full Share” has the meaning set forth in Section 4.11(b).

“Global Phase III Program” means, on an Indication-by-Indication basis, all
Phase III Studies and Phase II/III Studies necessary to file for, obtain and
support BLAs for a Product globally for such Indication.  

“Good Clinical Practices” or “cGCP” means all applicable current Good Clinical
Practice standards for the design, conduct, performance, monitoring, auditing,
recording, analyses and reporting of clinical trials, including, as applicable,
(a) as set forth in the International Conference on Harmonisation of Technical
Requirements for Registration of Pharmaceuticals for Human Use (“ICH”)
Harmonised Tripartite Guideline for Good Clinical Practice (CPMP/ICH/135/95) and
any other guidelines for good clinical practice for trials on medicinal products
in the Territory, (b) the Declaration of Helsinki (2004) as last amended at the
52nd World Medical Association in October 2000 and any further amendments or
clarifications thereto, (c) U.S. Code of Federal Regulations Title 21, Parts 50
(Protection of Human Subjects), 56 (Institutional Review Boards) and 312
(Investigational New Drug Application), as may be amended from time to time, and
(d) the equivalent applicable laws in any relevant country, each as may be
amended and applicable from time to time and in each case, that provide for,
among other things, assurance that the clinical data and reported results are
credible and accurate and protect the rights, integrity and confidentiality of
trial subjects.

“Good Laboratory Practices” or “cGLP” means all applicable current standards for
laboratory activities for pharmaceuticals, as set forth in the FDA’s Good
Laboratory Practice regulations as defined in 21 C.F.R. Part 58 and/or the Good
Laboratory Practice principles of the Organization for Economic Co-Operation and
Development, and such standards of good laboratory practice as are required by
the European Union and other organizations and governmental agencies in
countries in which a Product is intended to be sold, to the extent such
standards are not less stringent than United States Good Laboratory Practice.

“Good Manufacturing Practices” or “cGMP” means all applicable current Good
Manufacturing Practices including, as applicable, (a) the principles detailed in
the U.S. Current Good Manufacturing Practices, 21 C.F.R. Parts 4, 210, 211, 601,
610 and 820, (b) European Directive 2003/94/EC and Eudralex 4, (c)  the
principles detailed in the WHO TRS 986 Annex 2, TRS 961 Annex 6 and TRS 957
Annex 2, (d) ICH Q7 guidelines and (e) the equivalent applicable laws in any
relevant country, each as may be amended and applicable from time to time.  

“Good Research Practices” or “cGRP” means all applicable current Good Research
Practices including, as applicable, (a) the research quality standards defining
how Lilly’s research laboratories conduct good science for non-regulated work as
set forth in Schedule 4.8 Part A of this Agreement, (b) the Research Quality
Association (RQA), 2014 Quality in Research Guidelines for Working in
Non-Regulated Research, (c) the WHO Quality Practices in Basic Biomedical
Research Guidelines and (d) the equivalent applicable laws if any, in any
relevant country, each as may be amended and applicable from time to time.  

“GxP” means compliance with all relevant Regulatory Agency requirements or
guidance for Good Clinical Practices, Good Laboratory Practices, Good
Manufacturing Practices and Good Research Practices.

“HSR Act” has the meaning set forth in Section 12.19.

“HSR Clearance Date” has the meaning set forth in Section 12.19.

7

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

“ICH” has the meaning set forth in the definition of Good Clinical Practices.

“IND” means any Investigational New Drug Application (including any amendments
thereto) filed with the FDA pursuant to 21 C.F.R. §321 before the commencement
of clinical studies of a Compound or Product, or any comparable filings with any
Regulatory Agency in any other jurisdiction.

“Indication” means, with respect to a particular Product, the use of such
Product for treating a separate and distinct disease or medical condition.  For
this purpose, as an example, different severities of the same disease or medical
condition are not considered separate Indications.

“Initial Development Activities” means the development activities that the
Parties intend to be primarily performed (subject to Section 4.4(a)) by Nektar
in accordance with the initial Product Development Plan attached hereto as
Schedule 4.1, including the performance of [***] and enabling activities to
support additional stages of development.  

“Initial Development Phase” means the period commencing on the Effective Date
and expiring on the earlier of (a) the completion of the Initial Development
Activities or (b) [***].

“Initial Payment” has the meaning set forth in Section 6.1.

“Internal Compliance Code” has the meaning set forth in Section 12.4.

“Invention” means inventions, ideas and/or discoveries, whether or not
patentable, discovered, made, conceived and/or reduced to practice during the
Term of this Agreement by one or more employee(s), contractor(s) or agent(s) of
Nektar or Lilly or Affiliates of Nektar or Lilly, alone or jointly with each
other and/or any Third Party, which arise from the performance of the Product
Development Plan or any other activities under this Agreement, during the Term
of this Agreement.

“JPC” has the meaning set forth in Section 3.1.

“JPT” has the meaning set forth in Section 3.1.

“JSC” has the meaning set forth in Section 3.1.

“Joint Inventions” means any Invention related to the Product that is
discovered, made, conceived and/or reduced to practice jointly by Nektar’s or
its Affiliate(s)’ employee(s), contractor(s) or agent(s), on the one hand, and
Lilly’s or its Affiliate(s)’ employee(s), contractor(s) or agent(s), on the
other hand.

“Joint Patent Rights” means Patent Rights claiming solely the subject matter of
a Joint Invention.

“Lilly” has the meaning set forth in the Preamble.

“Lilly Compound” means a conjugate between [***], on the one hand, and [***], on
the other hand that (a) target(s) [***], (b) is directed primarily to activity
in the Field, and (c) is Controlled by Lilly.

“Lilly Elected Activities” means development activities that Lilly chooses to
undertake during the Initial Development Phase in accordance with Section 4.4(b)
(as opposed to Initial Development Activities that the Parties agree Lilly will
undertake in accordance with Section 4.4(a)).

8

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

“Lilly Indemnified Parties” has the meaning set forth in Section 10.2.

“Lilly Intellectual Property” means Lilly Patent Rights, Lilly Technology, Lilly
Inventions, Lilly’s rights in Lilly Materials and Lilly’s interest in any Joint
Inventions.

“Lilly Invention” means any and all Inventions discovered, made, conceived
and/or reduced to practice during the Term of this Agreement solely by one or
more employee(s), contractor(s) or agent(s) (other than Nektar or its
Affiliates) of Lilly or its Affiliates.

“Lilly Materials” means any compounds, assays or other materials that are
Proprietary to Lilly and that are transferred to Nektar hereunder for the
conduct of the Development Program.  For the avoidance of doubt, Lilly Materials
does not include any Compound or Product.

“Lilly Patent Rights” means any and all Patent Rights Controlled by Lilly and/or
its Affiliate(s) during the Term that claim Lilly Technology, including those
that cover the development, registration, manufacture, use, sale, importation or
exportation of Compound or Product in the Field.

“Lilly Technology” means Technology (excluding Nektar Technology), including
Lilly Materials, know-how and trade secrets Controlled by Lilly and/or its
Affiliate(s) as of the Effective Date or made or developed by or on behalf of
Lilly or its Affiliate(s) (other than by Nektar or its Affiliates) during the
Term of this Agreement, in each instance that is necessary or useful (as such
usefulness is reasonably determined by Lilly) for the manufacture, use or sale
of Compound or Product in the Field.

[***] has the meaning set forth in [***].

“Major Markets” means the United States, [***].

“Minimum Royalty Tiers” has the meaning set forth in Section 6.4(b).

“Multi-specific Compound” means a compound that targets [***].

“Nektar” has the meaning set forth in the Preamble.

“Nektar Controlled Patents” means the Nektar Patent Rights set forth on Schedule
1.1(d), as the same may be amended from time to time by the Parties, including
all provisional and non-provisional applications, reissues, extensions,
substitutions, confirmations, re-registrations, re-examinations, re-validations,
patents of addition, supplementary protection certificates or the equivalents
thereof, continuations, continuations-in-part and divisionals and all foreign
counterparts of any of the foregoing.

“Nektar Exclusive Patents” means the Nektar Patent Rights set forth on Schedule
1.1(e), as the same may be amended from time to time by the Parties (including
in accordance with Section 7.9), including all provisional and non-provisional
applications, reissues, extensions, substitutions, confirmations,
re-registrations, re-examinations, re-validations, patents of addition,
supplementary protection certificates or the equivalents thereof, continuations,
continuations-in-part and divisionals and all foreign counterparts of any of the
foregoing.

“Nektar Increased Commitment Option” has the meaning set forth in Section
4.11(a).

“Nektar Indemnified Parties” has the meaning set forth in Section 10.1.

9

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

“Nektar Intellectual Property” means Nektar Patent Rights, Nektar Technology,
Nektar Inventions, Nektar’s rights in any Nektar Materials and Nektar’s interest
in any Joint Inventions.

“Nektar Invention” means any and all Inventions discovered, made, conceived
and/or reduced to practice during the Term of this Agreement solely by one or
more employee(s), contractor(s) or agent(s) (other than Lilly or its Affiliates)
of Nektar or its Affiliates.

“Nektar Materials” means any PEG, PEG Reagents, Compounds, assays, cell banks or
other materials that are Proprietary to Nektar and that are disclosed or
otherwise made available to Lilly hereunder for the conduct of the Development
Program, including the PEG, PEG Reagents, Compounds, assays, cell banks, and
other such proprietary materials.  

“Nektar Patent Rights” means any and all Patent Rights Controlled by Nektar
and/or its Affiliate(s) during the Term that claim Nektar Technology, including
those that cover the development, registration, manufacture, use, sale,
importation or exportation of Compound or Product in the Field, including: (a)
the Nektar Exclusive Patents and (b) the Nektar Controlled Patents.

“Nektar Share” has the meaning set forth in Section 4.11(b).

“Nektar Technology” means Technology Controlled by Nektar (excluding Lilly
Technology), including Nektar Materials, know-how (including know-how regarding
PEGylation) and trade secrets Controlled by Nektar and/or its Affiliate(s) as of
the Effective Date, or made or developed by or on behalf of Nektar or its
Affiliate(s) (other than by Lilly or its Affiliates) during the Term of this
Agreement, in each instance that is necessary or useful (as such usefulness is
reasonably determined by Nektar) for the development, registration, manufacture,
use or sale of Compound or Product in the Field.

“Net Product Sales” means, with respect to a particular Product, the gross
amount invoiced by Lilly (including any Affiliate of Lilly) or any sublicensee
of Lilly or of a Lilly Affiliate to unrelated Third Parties (except as described
below), for such Product in the Territory, less (without duplication or
double-counting) the following deductions from such gross amounts which are
actually incurred, allowed, paid, accrued or specifically allocated for such
Product:

[***]; and

(g)

Any other similar and customary deductions which are in accordance with U.S.
Generally Accepted Accounting Principles (“U.S. GAAP”).

To be clear, the following transfers are not included in Net Sales of a Product,
even if such transfer is for value received: (i) transfers to sublicensees or
unrelated Third Parties performing activities in connection with a Development
Program (e.g., clinical trial partners, ex-US commercial partners, etc.); and
(ii) transfers to sublicensees from whom royalties are paid to Nektar on
subsequent Net Product Sales by such sublicensee.

Such amounts shall be determined from the books and records of Lilly or
sublicensee maintained and consistently applied from time to time in accordance
with U.S. GAAP or, in the case of sublicensees, such similar accounting
principles consistently applied.  Lilly further agrees in determining such
amounts, it will use Lilly’s then current standard procedures and methodology
consistently applied, including Lilly’s then current standard exchange rate
methodology for the translation of foreign currency sales into U.S. dollars or,
in the case of sublicensees, such similar methodology, consistently applied.  

10

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

In the event that the Product is sold as part of a Combination Product (where
“Combination Product” means any pharmaceutical product which comprises the
Product and any other active compound(s)), the Net Product Sales of the Product,
for the purposes of determining royalty payments, shall be determined by
multiplying the [***] by [***].

In the event that the [***] sale price of the Product can be determined but the
[***] sale price of the other product(s) cannot be determined, Net Product Sales
for purposes of determining royalty payments shall be calculated by multiplying
[***].

In the event that the [***] sale price of the other product(s) can be determined
but the [***] sale price of the Product  cannot be determined, Net Product Sales
for purposes of determining royalty payments shall be calculated by multiplying
[***].

Notwithstanding anything herein to the contrary, in the event that the [***]
sale price of both the Product and the other product(s) in the Combination
Product cannot be determined by the Parties, or the Parties cannot otherwise
agree on the allocation of value among Combination Products, the Net Product
Sales of the Product shall be determined, [***].

For purposes of calculating Net Product Sales as part of a Combination Product
only, the [***] sale price for a Product, other product, or Combination Product
shall be calculated [***] and such price shall be used during all applicable
royalty reporting periods for the [***].  When determining the [***] sale price
of a Product, other product or Combination Product for this purpose, the [***]
sale price shall be calculated by [***].

“No Share” has the meaning set forth in Section 4.11(b).

“Notice” has the meaning set forth in Section 12.10.

“Notices and Consents” has the meaning set forth in Section 10.3(k) .

[***] has the meaning set forth in [***].

[***] has the meaning set forth in [***].

“Other Action” has the meaning set forth in Section 8.3.

“Overtime Work” has the meaning set forth in the definition of FTE.

“Parties” means Nektar and Lilly.

“Party” means Nektar or Lilly.

“Party Specific Regulations” has the meaning set forth in Section 12.3.

“Partial Share” has the meaning set forth in Section 4.11(b).

“Patent(s)” means any and all patents and patent applications, including
provisional and non-provisional applications, reissues, extensions,
substitutions, confirmations, re-registrations, re-examinations, re-validations,
patents of addition, supplementary protection certificates or the equivalents
thereof, continuations, continuations-in-part and divisionals and all foreign
counterparts of any of the foregoing.

11

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

“Patent Rights” means rights under all Patents.

“PEG” means poly(ethylene) glycol.

“PEG Reagent” means a PEG derivative used in the manufacture of a Compound.

“PEGylation”, with correlative meanings “PEGylated” or to “PEGylate”, means
covalent chemical bonding of any PEG reagent (including a PEG Reagent and
including covalent chemical bonding through linking groups), with or to another
material or materials.  Such materials include: proteins, peptides, polymers,
oligomers, oligonucleotides, other biomolecules, small molecules, therapeutic
agents, diagnostic agents, imaging agents and detectable labels.  PEGylation
shall include the synthesis, derivatization, characterization, and modification
of PEG for such purposes, together with the synthesis, derivatization,
characterization and modification of the raw materials and intermediates for the
manufacture of reagents (including PEG Reagents), Compounds or Products
incorporating such reagent by means of covalent chemical bonding, and all
methods of making and using each and all of the foregoing.

“Person” means an individual, firm, company, corporation, association, trust,
estate, state or agency of a state, government or government department or
agency, municipal or local authority and any other entity, whether or not
incorporated and whether or not having a separate legal personality.

“Phase I Study” means a clinical trial of a Product generally consistent with 21
CFR §312.21(a) or equivalent trial outside of the United States.

“Phase II Study” means a clinical trial of a Product generally consistent with
21 CFR §312.21(b) or equivalent trial outside of the United States.

“Phase II/III Study” means a clinical trial of a Product that is (a) a Phase II
Study combined with a Phase III Study, and (b) an adaptive design that includes
a prospectively planned opportunity for modification of one or more specified
aspects of the clinical trial design and hypothesis based on analysis of data
(usually interim data) from subjects in such clinical trial.

“Phase III Study” means a clinical trial of a Product generally consistent with
21 CFR §312.21(c) or equivalent trial outside of the United States, which, for
clarity, includes any open label extension.  

“Product” means any pharmaceutical composition, preparation or formulation which
contains or comprises one or more Compounds.

“Product Development Plan” means the written Product development plans, as
amended from time to time in accordance with this Agreement.

“Product Specific Information” has the meaning set forth in the definition of
Confidential Information.

“Proprietary” means Controlled by a particular Party and not available to the
public for general use.

“Quality Agreement” means the document developed, approved, and updated by the
Parties that sets forth the quality expectations, responsibilities, rights
(including, as applicable and agreed upon, audit

12

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

requirements) and requirements relating to the manufacture and supply of Product
as executed hereunder, and/or relating to supply of Product for clinical trials.

“Reasonable Efforts Period” has the meaning set forth in Section 5.3.

“Regulatory Agency” means any one of the following: United States Food and Drug
Administration (“FDA”) or any successor agency; or any equivalent agency thereof
in jurisdictions outside of the U.S.

“Regulatory Approval” means any and all approvals (including BLAs, supplements,
amendments and pre- and post-approvals), licenses, registrations or
authorizations (including marketing and labeling authorizations) of any
national, supra-national (e.g., the European Commission or the Council of the
European Union), regional, state or local Regulatory Agency, department, bureau,
commission, council or other governmental entity, that are necessary for the
manufacture, distribution, use, storage, import, transport or sale of a Product
in a given jurisdiction.

“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Agency with respect to a Product
other than Patent Rights.

“Regulatory Milestone” has the meaning set forth in Section 6.2(a).

“Regulatory Milestone Payment” has the meaning set forth in Section 6.2(b).

“Review Period” has the meaning set forth in Section 2.7.

“Royalty Term” has the meaning set forth in Section 6.4(a).

[***] has the meaning set forth in [***].

“Safety Regulatory Agreement” means the safety-regulatory agreement by and
between Lilly and Nektar setting forth the obligations of both Parties related
to the management of safety and regulatory information for Product.

“Technology” means written specifications, biological and other tangible
materials, sketches, drawings, schematics, prototypes, methods, protocols,
know-how, trade secrets, all Proprietary data, information, Inventions,
regulatory submissions or other intellectual property of any kind, excluding
Patent Rights.

“Term” shall have the meaning set forth in Section 11.1.

“Territory” means worldwide.  

“Third Party” means any Person, other than Nektar or Lilly and their respective
Affiliates.

 

“U.S.” means the United States of America.

 

“U.S. Co-Promotion and Medical Support Agreement” has the meaning set forth in
Section 5.4.

“U.S. Co-Promotion Negotiation Period” has the meaning set forth in Section 5.4.

13

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

“U.S. Co-Promotion Option” has the meaning set forth in Section 5.4.

“U.S. GAAP” has the meaning set forth in the definition of Net Product Sales.

“Valid Claim” means either (a) a claim of an issued and unexpired Patent within
the Nektar Patent Rights that covers the composition of matter for a particular
Product, or an approved use of a particular Product, and which has not been held
permanently revoked or held unenforceable or invalid by a decision of a court or
other governmental agency of competent jurisdiction, which decision is not
appealable or has not been appealed within the time allowed for appeal or has
not been disclaimed, denied or found or admitted to be invalid or unenforceable
through re-examination, reissue or disclaimer or otherwise; or (b) a bona fide
claim of a pending Patent application included within the Nektar Patent Rights
that covers the composition of matter for a particular Product, or an approved
use of a particular Product, and which has not been (i) cancelled, withdrawn or
abandoned without being refiled in another application in the applicable
jurisdiction or (ii) finally rejected by an administrative agency action from
which no appeal can be taken or that has not been appealed within the time
allowed for appeal; provided, that any claim in any Patent application pending
for more than [***] from the earliest date on which such Patent application
claims priority shall not be considered a Valid Claim for purposes of the
Agreement from and after such [***] date unless and until a Patent containing
such claim issues from such Patent application.

“Working Group” has the meaning set forth in Section 3.6.

Article II

LICENSES

2.1License Grant to Lilly.  

(a)License.  Subject to the terms and conditions of this Agreement, Nektar
hereby grants to Lilly and its Affiliates an exclusive, royalty bearing,
sub-licensable (through multiple tiers) (but only sublicensable in accordance
with Section 2.2) license under Nektar Intellectual Property to develop,
register, make and have made (including the PEG Reagents in accordance with
Section 5.1 and Section 5.2), use, sell, have sold, offer for sale, import, and
export, Compounds and Products in the Field and in the Territory.

(b)Nektar Covenant.  Nektar covenants that it will not: (a) take any action that
would impose or result in a lien, charge or encumbrance of Nektar Intellectual
Property that would prevent or limit Lilly’s exercise of its rights under the
exclusive license granted to Lilly under Section 2.1(a); or (b) assign,
transfer, convey or otherwise grant to any Person:  (i) any rights to any Nektar
Intellectual Property (or any rights to any intellectual property that would
otherwise be included in the Nektar Intellectual Property if not assigned,
transferred, conveyed or otherwise granted to a Third Party), in any manner that
is inconsistent with the exclusive license granted to Lilly pursuant to Section
2.1(a); or (ii) any rights to any Products or Compounds that are inconsistent
with the exclusive license granted to Lilly pursuant to Section 2.1(a).

2.2Sublicenses.  Subject to the terms and conditions of this Agreement, Lilly
and its Affiliates shall have the right to sublicense any and all rights
licensed to Lilly under Section 2.1(a); provided, that Lilly and its Affiliates
will not sublicense the rights licensed to Lilly under Section 2.1(a) in the
[***] prior to initiating a [***] for a Product in the [***].  Any such
sublicense by Lilly or its Affiliates shall be consistent with and subject to
the terms of this Agreement, and shall include an

14

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

obligation for each such sublicensee to comply with the applicable obligations
of Lilly set forth in this Agreement. Lilly shall remain liable to Nektar for
the performance by its Affiliates or its or their sublicensee of all Lilly
duties and obligations according to the terms and conditions of this Agreement,
whether such duties and obligations are to be performed by Lilly, by its
Affiliates or its or their sublicensee (including all amounts to be paid under
Article V and Article VI).  Except as set forth above, no sublicense rights are
granted hereunder to the Nektar Intellectual Property.  To be clear, Lilly and
its Affiliates have the right hereunder to sublicense to service providers
providing services on behalf of Lilly or its Affiliates, including in the [***]
at all times.  

2.3Trademarks.  Lilly will be free to use and to register in any trademark
office in the Territory, at its sole cost, any trademark for use with a Product
in its sole discretion; provided, nothing herein shall grant Lilly any right to
use any trademark of Nektar and/or its Affiliates except that Lilly shall have
the right to use any trademark as required by applicable law in the development,
manufacturing or commercialization of Compounds or Products.  Lilly will own all
right, title and interest in and to any such trademark in its own name during
and after the Term.

2.4Technology Transfer.  In accordance with Section 4.3 and Section 5.2.  Nektar
will transfer, disclose or deliver to Lilly, or a contract manufacturer or
service provider designated by Lilly, [***] (and will use [***] to obtain [***],
as applicable).

2.5License Grants to Nektar.  Subject to the terms and conditions of this
Agreement, Lilly hereby grants to Nektar during the Term of this Agreement, a
non-exclusive, non-royalty bearing, non-sub-licensable (except to Affiliates of
Nektar or Third Parties providing services for the benefit of Nektar or its
Affiliates under and in accordance with this Agreement, and in each instance
provided that: (i) Nektar shall remain liable to Lilly for the performance of
any such Affiliate or sublicensee; and (ii) any such sublicense by Nektar shall
be consistent with and subject to the terms of this Agreement and shall include
an obligation for each such sublicensee to comply with the applicable
obligations of Nektar set forth in this Agreement), fully paid-up, worldwide
license under Lilly Intellectual Property (and under the Nektar Intellectual
Property licensed to Lilly under Section 2.1(a)) solely to the extent necessary
or useful (as such usefulness is reasonably determined by Lilly) for Nektar to
perform its duties and obligations according to the Development Program or as
otherwise required under this Agreement.

2.6No Implied License.  Nothing in this Agreement shall be deemed to constitute
the grant of any license or other right to either Party in respect of any
intellectual property of the other Party, except as expressly set forth herein,
and no license rights shall be created hereunder by implication, estoppel or
otherwise.  Neither Party shall represent to any Third Party that it enjoys,
possesses or exercises any proprietary or property right or otherwise has any
other right, title or interest in the intellectual property of the other Party
except for such rights as are expressly set forth herein.  Any and all rights of
a Party not expressly granted to the other Party under the provisions of this
Agreement shall be retained by such Party.

2.7Lilly Compound [***].  

Article III

GOVERNANCE

3.1Formation and Composition.  The Parties will establish three (3) committees
in connection with this Agreement: (a) a joint steering committee, consisting of
[***] members ([***] of [***]) (the “JSC”), (b) a joint product team, consisting
of [***] members [***] or such other number as

15

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

the JSC may agree upon (with an equal number of named representatives of each of
Lilly and Nektar or as otherwise determined by the JSC) (the “JPT”), and (c) a
joint patent committee, consisting of [***] from each Party or such other number
as the JSC may agree upon (with [***] from [***] (the “JPC”, and along with the
JSC and JPT, each a “Committee”).  Each Party’s representatives shall have
decision making authority on behalf of the Party it represents pursuant to this
Article III.  The initial named representatives of each Party for each Committee
will be appointed on or [***] following the Effective Date.  Each Party will
provide the other Party in writing with the name, title, e-mail address and
telephone number of their initial Committee members.  Other elements relating to
the composition of governance include:

(a)Meeting Frequency.  Subject to Section 3.7, the Committees will meet as
frequently as both Parties agree is appropriate, but not less than [***] per
[***] for the JSC and [***] per [***] for the JPC and JPT.  Such meetings will
be at such times as are agreed to by Nektar and Lilly, and will alternate
between the offices of the Parties unless the Parties otherwise agree, or will
be in such other form (e.g., telephone or video conference) as the members of
the respective Committee may agree;

(b)Additional Participants.  Employees, contractors or other representatives of
either Party or its Affiliates will be permitted to attend such meetings upon
advance communication to the other Party, with the Committee members reserving
the right to excuse any and all such non-members from any such meeting at their
sole discretion.  Each Party will be responsible for all costs incurred by it
relating to such meetings; and  

(c)Replacements.  Each Party may, in its sole and absolute discretion, appoint a
reasonably comparable replacement(s) for its representative to either Committee,
or resign from any and all Committees. Such Party shall provide prompt Notice in
writing of such replacement or resignation to the other Party.  

3.2JSC Functions and Powers. The JSC will be responsible for the overall
oversight of the Development Program.  The principal functions of the JSC will
include:  

[***].

In the event Nektar exercises the US Co-promotion Option, the Parties shall
discuss as part of negotiating the U.S. Co-Promotion and Medical Support
Agreement the roles of the JSC as it relates thereto.

3.3JPC Functions and Power.  The JPC will be responsible for the coordination of
the Parties’ efforts in respect of managing the preparation, filing,
prosecution, maintenance, enforcement and defense of [***] Patent Rights
(including [***]) in accordance with the provisions set forth in Article VII and
Article VIII.  The principal functions of the JPC will include:

[***].

3.4JPT Functions and Power.  The JPT will be responsible for the operational
implementation of the Development Program, including facilitating the sharing of
information and coordinating progress of joint aspects of the Development
Program consistent with each Party’s internal policies and procedures and the
terms of this Agreement.  The principal functions of the JPT will include:  

[***]; and

16

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(vii)such other functions as agreed by the Parties.

Members of the JPT may be represented at any meeting by a deputy.  

3.5Alliance Managers. Each Party will appoint an individual designated as the
alliance manager (“Alliance Manager”).  The Alliance Managers will be on the JPT
and will be the main point of contact for each Party to exchange information,
facilitate communication and coordinate the Parties’ activities under this
Agreement relating to the Product and to provide support to the
Committees.  Upon Notice to the other Party, either Party may permit additional
employees and consultants to attend and participate (on a non-voting basis) in
the Committee meetings, subject to the confidentiality and other provisions of
this Agreement, unless the other Party reasonably objects.

3.6Working Groups.  From time to time, the JSC may establish a working group
(each, a “Working Group”) to oversee particular projects or activities.  Each
Working Group shall undertake the activities delegated to it by the JSC.  During
the process of establishing each Working Group, such Working Group and the JSC
shall agree regarding which matters such Working Group will resolve on its own
and which matters such Working Group will advise the JSC regarding (and with
respect to which such advice-specific matters the JSC will resolve).  

3.7Committee Decisions.  

(a)Decision Process.  In conducting its activities, each Committee and Working
Group shall operate and make decisions consistent with the terms of this
Agreement.  With respect to decisions of each Committee or Working Group, each
co-chair of each Party shall have one vote and final decisions of such Committee
or Working Group shall require unanimity subject to the dispute resolution
provisions below.

(b)Dispute Resolution.  

(i)JPT, JSC or any Working Group.  Deadlocks arising in the JPT or any Working
Group or Committee, except the JSC or JPC, will be referred to the Alliance
Managers for resolution and if the Alliance Managers are unable to resolve that
dispute within [***] of the matter being referred to them, then the matter shall
be referred to the JSC for resolution.  Deadlocks in the JSC will be referred to
the Chief Executive Officer of Nektar and either the Executive Vice President of
Science and Technology (or equivalent role) or the President of the Biomedicine
Business unit (or equivalent role) at Lilly (the “Executive Officers”) for final
resolution, and if no agreement is reached by such executives within [***] of
such deadlock being referred, then such deadlock shall be resolved consistent
with (i) subject to the following subclause (ii), [***], but with respect to
NKTR-358 only, or (ii) consistent with [***], and at all times with respect to
[***] (other than with respect to [***]) (as applicable, [***]), in each case
subject to the [***] considering in good faith the [***] with respect thereto.  

(ii)JPC.   Deadlocks in the JPC will be referred to the Executive Officers for
final resolution, and if no agreement is reached by such executives within [***]
of such deadlock being referred, then such deadlock shall be resolved consistent
with [***], unless [***], in which case the provisions of Article VII and
Article VIII shall determine which Party shall have control and the final
decision-making authority with respect to matters related to the prosecution,
maintenance, enforcement and defense of Patents.

17

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(c)Scope.  The Committees shall have no authority to amend, modify or waive
compliance with the terms and conditions of this Agreement, or to interpret,
alter, increase, expand, or waive compliance by a Party with, a Party’s
obligations under this Agreement, it being understood that [***], with respect
to NKTR-358 only, and [***] and at all times with respect to the [***] (other
than with respect to NKTR-358 [***]).  Notwithstanding anything contained in
this Agreement to the contrary, it is expressly understood and agreed that in no
event shall a Committee or Deciding Party have any authority or right to amend
the rights and obligations of the Parties under this Agreement or impose
(whether pursuant to the Development Program, the Product Development Plan or
otherwise) any responsibility, cost, obligation or other burden on the other
Party without the other Party’s prior written consent.  For purposes of clarity,
a Party’s written consent as referenced above shall have been deemed to have
been provided in the event such Party’s member(s) of the JSC approve or consent
in writing to a commitment upon such Party’s behalf through the JSC process as
described in this Article III of this Agreement.  

3.8Co-Chairs. Each Committee and Working Group shall have
co-chairpersons.  Nektar and Lilly shall [***] select [***] for each of the
Committees and Working Groups, and each Party may change its designated [***]
from time to time upon written notice to the other Party.  The co-chairpersons
of each Committee and Working Group, with assistance and guidance from the
Alliance Managers, shall be responsible for calling meetings, preparing and
circulating an agenda in advance of each meeting of such Committee or Working
Group; provided that the Committee or Working Group co-chairpersons shall call a
meeting of the applicable Committee or Working Group promptly upon the written
request of either co-chairperson to convene such a meeting.  

3.9Minutes and Reports.  Each Committee and Working Group will be responsible
for keeping accurate minutes of its deliberations that record all proposed
decisions and all actions recommended or taken.  Within [***] of each meeting,
the chair will provide the Parties with draft minutes of such meeting.  Minutes
will be deemed approved unless either Party’s representative objects to the
accuracy of such minutes or accompanying report by providing Notice to the other
Party’s representative within [***] of receipt of such minutes and report.  In
the event that any such objection is not resolved by the applicable Committee or
Working Group, such minutes and accompanying report will be amended to reflect
such unresolved dispute. Subject to the terms and conditions of this Agreement,
all records of the Committees and Working Groups will be considered Confidential
Information of, and be available to, both Parties.

3.10Information and Results.  Except as otherwise provided in this Agreement,
the Parties will make available and disclose to one another all material results
of work conducted pursuant to the Development Program prior to and in
preparation for each applicable Committee or Working Group meetings, by the
deadline and in the form and format to be designated by the applicable Committee
or Working Group; provided, that Lilly has no obligation to share any trade
secrets related to either the delivery device, cell line or cell culture media
Lilly may develop in connection with the Compound or Product.  

3.11Dissolution of the Committees and Working Groups.  Unless the Parties
otherwise mutually agree in writing, for so long as the Parties continue to
pursue a Development Program in respect of a Product, then on a Product by
Product basis until the [***] the date that such Product has achieved [***] in
the [***] the completion of the [***], the JSC and JPT shall continue in full
force and effect.  In this same regard, the JPC shall continue to meet and
confer in accordance with the terms set forth herein until the expiration of the
[***].

18

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Article IV

DEVELOPMENT AND regulatory

4.1Establishment of Development Program.  Nektar and Lilly will act in good
faith, using Commercially Reasonable Efforts, to perform their assigned tasks
and responsibilities as described in the Product Development Plan, including the
initial Product Development Plan attached hereto as Schedule 4.1.

4.2Product Development Plan.  The Development Program will be conducted in
accordance with the Product Development Plan that describes the work to be
pursued by Nektar and Lilly during each Calendar Year.  The Product Development
Plan may be updated and approved by the JSC (in addition to the regular review
and updates provided by the JPT under this Agreement and subject to the dispute
resolution provisions of Section 3.7(b)) in its discretion at any time provided
such modified Product Development Plan is consistent with this Agreement. 

4.3Know-How Sharing; Availability of Employees.  Promptly after the Effective
Date (and in no event longer than [***] after the Effective Date), Nektar shall
disclose and/or deliver to Lilly copies of all data and information [***] (and
will use [***] to obtain all data and information [***]) relating to the
development, registration, use or sale of Compounds to the extent necessary or
useful (as such usefulness is reasonably determined by [***]) for Lilly’s
performance under this Agreement.  Upon Lilly’s reasonable request Nektar will
provide [***] to Lilly during such disclosure or delivery set forth in the
preceding sentence.  Nektar agrees to [***] on issues arising during the
Development Program and in connection with any request related to a Product or
the Development Program [***].  To be clear, the transfer of Technology in
respect of manufacturing the Compound or Product shall be as set forth in
Section 5.2.

4.4Initial Development Phase.

(a)Initial Development Activities.  Nektar shall be responsible for all elements
of the Product Development Plan delegated to it therein, including being
responsible for carrying out the Phase I Study [***] for NKTR-358, and the other
Initial Development Activities, in each case, as described in the initial
Product Development Plan attached as Schedule 4.1; provided, that the Parties
may mutually agree in writing (including in the form of an amended Product
Development Plan) that Lilly should be responsible for performing certain
Initial Development Activities.

(b)Lilly Elected Activities; Expiration of Initial Development Phase.  

(i)Lilly Elected Activities.  During the Initial Development Phase, Lilly may
propose that certain additional development activities [***] be conducted that
are not included in the initial Development Plan attached as Schedule 4.1.  If
Nektar [***] accordingly.  If Nektar [***].  

(ii)Expiration of Initial Development Phase.  If the Initial Development Phase
expires without all Initial Development Activities being completed, then Lilly
shall have the right to cause Nektar, upon Lilly’s Notice to Nektar, to
transition the performance of the remaining Initial Development Activities being
performed by Nektar to Lilly and the Parties shall agree on, and execute, a
transition plan to accomplish such transition as expeditiously as possible. For
clarity, upon the expiration of the Initial

19

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Development Phase any remaining Initial Development Activities shall cease being
characterized as Initial Development Activities.

(c)Results and Records.  Nektar will make available and promptly disclose to
Lilly all results of the work conducted by Nektar pursuant to the Development
Program, including all Initial Development Activities, and this Agreement, and
will keep such records (paper and electronic) as described herein. Nektar will
maintain records of the results in sufficient detail and in good scientific
manner appropriate for patent purposes, and in a manner that properly reflects
all work done and results achieved in the performance of the Development Program
(including all data, such as minutes from dose escalation meetings with any
Regulatory Agency and all final clinical study reports (CSRs), in the form
required to be maintained under any applicable governmental regulations).

4.5Product Development by Lilly.  Except as otherwise agreed by the Parties in
the Product Development Plan or elsewhere in writing, Lilly shall use
Commercially Reasonable Efforts to conduct all Product development activities
only in the Field from the conclusion of the Initial Development Phase,
including all remaining pre-clinical and clinical testing necessary or useful
for developing Product and the preparation and submission of the appropriate
regulatory documents required for commercialization of Products in the Field and
in the Territory; provided that, in the event Nektar still is conducting any
trial upon the expiration of the Initial Development Phase, then upon mutual
agreement of the Parties, Nektar shall continue to conduct the trial in
accordance with the cost sharing structure described in Section 4.11(a); further
provided, that, notwithstanding the foregoing or anything in Section 4.11, in
any event, Nektar shall be responsible for the costs associated with [***] to
the extent required by the FDA to identify [***] to be used in further
development of Product.

4.6Regulatory Approvals of Product.  

(a)Ownership.  During the Initial Development Phase, Nektar shall own all
Regulatory Approvals and be responsible for all decisions in connection
therewith for Regulatory Approvals of Products in the Field and in the
Territory; provided, that Lilly shall cooperate in these efforts as reasonably
requested by Nektar.  Lilly shall own all Regulatory Approvals after the
conclusion of the Initial Development Activities and be responsible for all
decisions in connection therewith for Regulatory Approvals of Products in the
Field and in the Territory; provided, that Nektar shall cooperate in these
efforts as reasonably requested by Lilly.  The Safety Regulatory Agreement shall
include terms and conditions addressing, among other matters, the transfer of
Regulatory Approvals from Nektar to Lilly.

(b)Rights of Reference.  Each Party and its Affiliates shall (i) have the right
to cross-reference the other Party’s or its Affiliate’s Regulatory Approvals and
related filings anywhere in the world to the extent such Regulatory Approvals
and related filings relate to Compounds or Products and are Controlled by such
Party or its Affiliates, and to access any data and other know-how therein and
use such data and know-how in connection with the performance of its obligations
and exercise of its rights under this Agreement, and (ii) in furtherance of the
foregoing, provide a signed statement to this effect, if requested by the other
Party, in accordance with U.S. 21 C.F.R. §314.50(g)(3) or the equivalent as
required in any country or region of the Territory, or otherwise provide
appropriate notification of such right of the other Party to the applicable
Regulatory Agency.

4.7Regulatory Issues and Obligations, Ownership and Survival Rights.  Subject to
the Safety Regulatory Agreement to be entered into between the Parties, the
Party owning the Regulatory

20

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Approvals shall have the sole right and responsibility for all regulatory
interactions, including written communications and meetings with Regulatory
Agencies, safety management (including the timely reporting to the appropriate
governmental authorities), all Adverse Events and any other information
concerning the safety of Products, in each case, in accordance with the
applicable laws of the relevant countries; provided that, when Nektar is not the
Party owning the Regulatory Approvals, it shall have the express right, to the
extent related to a Product or Compound, to: (a) the extent practicable, [***]
related to the [***]; (b) [***] in the United States ([***] that are received
from the Regulatory Agencies shall be provided [***] to Nektar [***]), with
[***] from Nektar to be considered in good faith by Lilly; and (c) [***].  Each
Party shall promptly notify the other Party in writing within [***] of
unannounced inspections by any Regulatory Agency and within a reasonable time in
advance of an announced regulatory inspection with respect to Product
development or commercialization.  The Parties acknowledge and agree that their
respective rights under the Safety Regulatory Agreement to provide comments and
to be involved in regulatory matters will not be reciprocal, and that Lilly, as
the eventual owner of the Regulatory Approvals required to commercialize
Product, will need more extensive rights in such regards than Nektar.

4.8Certain Standards Applicable to Nektar Work.  All research done by Nektar for
non-regulated work under this Agreement will be conducted in accordance with the
Product Development Plan, Eli Lilly and Company Good Research Practices, Eli
Lilly and Company Animal Care and Use Requirement for Animal Researchers and
Suppliers all applicable data privacy and security laws and regulations and
other applicable law.  For purposes of this Agreement, “Eli Lilly and Company
Good Research Practices” means the compiled set of shared research quality
standards defining how Lilly’s research laboratories conduct good science for
non-regulated work as set forth in Schedule 4.8 Part A.  For purposes of this
Agreement, “Eli Lilly and Company Animal Care and Use Requirement for Animal
Researchers and Suppliers” means the guidelines relating to animal care and use
for research done on behalf of Lilly as set forth in Schedule 4.8 Part B.  If
Lilly requests, Nektar will complete a self-assessment examination form based on
such quality standards.  If it has not done so prior to the Effective Date, a
duly authorized representative of Lilly may make an on-site visit to Nektar for
the purpose of conducting a quality assessment and/or quality audit for
non-regulated work, with Notice of such intended visit to be provided at least
[***] in advance, with the date and time of such visit to be mutually agreed by
the Parties.  Lilly may conduct compliance audits of Nektar during business
hours no more than once annually and only upon [***] advance Notice by Lilly and
the mutual agreement of the Parties as to the specific date and time for such
audit; provided, however, that in the case of audits for cause to ensure
compliance with applicable GxPs, Lilly shall request such audit upon at least
[***] advance written Notice. Lilly shall not unreasonably interfere with
Nektar’s business and will cooperate with Nektar as may be reasonably
appropriate for the protection of Confidential Information of Nektar.

4.9Commercially Reasonable Efforts.  Lilly will use Commercially Reasonable
Efforts to develop, receive Regulatory Approval for, market and sell [***]
Product in the Field in the [***]; provided, that the Parties acknowledge
multiple factors (including factors identified in the definition of
“Commercially Reasonable Efforts”) may reasonably influence the ability and/or
desire to initiate this work including: (i) the successful completion of the
Initial Development Activities [***], (ii) the availability of [***], (iii)
[***], (iv) the success or failure of [***], and (v) other commercially
reasonable factors.  For the avoidance of doubt, Lilly’s obligations under this
Section 4.9 on a Product by Product basis, shall cease upon the expiration of
[***] with respect to each such Product.  Similarly, Nektar will use
Commercially Reasonable Efforts to carry out the development obligations that
may be assigned to it in accordance with this Agreement (including performance
of the Initial Development Activities).  Without limiting the foregoing, the
Parties acknowledge and agree that following the completion of Initial
Development Activities (and subject to the foregoing sub-clauses (i) through
(v), inclusive) Lilly will use Commercially Reasonable Efforts to [***], and
towards that end the Parties intend as of the Effective

21

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Date that the Product Development Plan will include (at some point during the
Term, but not necessarily contemporaneously or at any given time during the
Term) activities related to the use of Product for [***] in the Field, which
activities will include an appropriate [***]; provided, the Parties further
acknowledge and agree that such intent does not guarantee such activities will
be initiated.

4.10Subcontracts.  Subject to the terms and conditions of this Agreement, the
Parties may subcontract to Affiliates and Third Parties portions of the
Development Program to be performed, including contract research organizations;
provided, however, any such Affiliate or Third Party subcontractor shall be
required to enter into appropriate agreements with respect to non-disclosure of
Confidential Information and ownership of any intellectual property developed in
the course of subcontracted activities, unless such subcontracting would not
require the transfer of the other Party’s Confidential Information to the
Affiliate or Third Party subcontractor and there is no reasonable possibility of
the creation of new intellectual property.  The Parties will also enter into
quality agreements with such Affiliates and Third Parties as reasonably
determined to be necessary for the engagement of such subcontractor.  Each Party
shall remain liable to the other Party for any act or omission of its
subcontractor.

4.11Development Cost Allocation and Sharing.  

(a)Generally.  Development Costs incurred by either Party will be shared as
follows:

(i)During Initial Development Phase.  Development Costs incurred during the
Initial Development Phase shall be borne one hundred percent (100%) by Nektar
(to be clear, such Nektar Cost Sharing Allocation in respect of the [***] is
limited to the [***] to the extent required by [***] to identify [***]), except
for Development Costs incurred by Lilly in performing Lilly Elected Activities
that are not specific to a Global Phase III Program, which shall be borne
seventy five percent (75%) by Lilly and twenty five percent (25%) by Nektar;

(ii)Following Initial Development Phase.  Development Costs incurred following
completion of the Initial Development Phase, but excluding Development Costs for
each Product that are specific to a Global Phase III Program for such Product
(which costs are subject to Section 4.11(a)(iii) below), shall be borne seventy
five percent (75%) by Lilly and twenty five percent (25%) by Nektar; and

(iii)Global Phase III Programs.  Development Costs for each Product incurred
that are specific to a Global Phase III Program for such Product shall be borne
one hundred percent (100%) by Lilly; provided, that on a Global Phase III
Program-by-Global Phase III Program basis, Nektar shall have the one time option
to share in up to twenty-five (25%) percent of the Development Costs associated
with such Global Phase III Program in consideration for receiving an increased
royalty under Section 6.3 (each, a “Nektar Increased Commitment Option”);
provided, that each Nektar Increased Commitment Option must be exercised at a
whole percent value between one (1) and twenty five (25) (i.e., no fractions of
a percent).

As applicable, the foregoing sub-clauses (i), (ii) and (iii) are referred to as
the “Cost Sharing Allocation”.  

22

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(b)Nektar Increased Commitment Option.  Subject to Section 4.11(a)(iii), for
each Global Phase III Program the Nektar Increased Commitment Option may be
exercised by providing written notice to Lilly designating Nektar’s desired cost
share percentage (up to twenty-five (25%) percent) for such Global Phase III
Program (such share, the “Nektar Share” and, with the balance deemed to be
allocated to Lilly, such allocations shall establish the Cost Sharing Allocation
with respect to such Global Phase III Program) within [***] after Lilly provides
Nektar with Notice of its intention to commence a particular Global Phase III
Program; provided, that prior to or as part of such notice Nektar receives (i)
then-current proposed development plan for such Global Phase III Program,
including the estimated Development Costs related thereto and any Development
Costs incurred to date by Lilly for such Global Phase III Program, and (ii) all
available proof of concept data, if any (e.g., Phase II Study data in the case
the Phase II Study is completed or interim data analysis in the case of an
adaptive Phase II/III Study, etc.).  For clarity, a Global Phase III Program may
be commenced in the midst of a Phase II/III Study, and the Phase III Study
component, triggering Nektar’s cost sharing (to the extent applicable), shall be
deemed to commence upon the [***] in the Phase III Study portion of such Phase
II/III Study.  Nektar’s election to share in twenty-five percent (25%) of all
Global Phase III Programs shall be referred to as a “Full Share”; Nektar’s
decision to not exercise any Nektar Increased Commitment Option for such Global
Phase III Program shall be referred to as a “No Share”; and Nektar’s election to
exercise a Nektar Increased Commitment Option at an amount greater than zero
percent (0%) but less than twenty-five percent (25%) shall be referred to as a
“Partial Share” (for clarity, the terms Full Share, No Share and Partial Share
are relevant to determining the royalty due pursuant to Section 6.3).  

(c)Procedures.  

(i)Recording and Reconciliation.  Development Costs shall initially be borne by
the Party incurring the cost or expense, subject to reimbursement as provided in
this Section 4.11(c) (including Development Costs accrued by Lilly in respect of
a Global Phase III Program prior to Nektar’s exercise of the Nektar Increased
Commitment Option with respect to such Global Phase III Program).  Each Party
shall calculate and maintain records of Development Costs incurred by it and its
Affiliates in accordance with procedures to be established by the JPT, and the
procedures for [***] reporting of actual results, [***] review and discussion of
potential discrepancies, [***] reconciliation, reasonable cost forecasting, and
other finance and accounting matters related to Development Costs will be
determined by the JPT (the “Development Cost Reconciliation Procedures”).  The
Development Cost Reconciliation Procedures will provide the ability to comply
with financial reporting requirements of each Party under applicable Laws.  In
any event, within [***] after the end of each [***], each Party shall submit to
the JPT a report, in such reasonable detail and format as is established by the
JPT, of all Development Costs incurred by such Party during such [***].  Within
[***] following the receipt of such report, each Party shall have the right to
request reasonable additional information related to the other Party’s and its
Affiliates’ Development Costs during such [***] in order to confirm that such
other Party’s spending is in conformance with the approved Development
Budget.  The JPT shall establish (subject to the Parties mutual agreement with
respect thereto) reasonable procedures for the Parties to share estimated
Development Costs for each [***] prior to the end of such [***], to enable each
Party to appropriately accrue its share of Development Costs for financial
reporting purposes.

23

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(ii)Timing.  On a [***] basis, the Party (with its Affiliates) that incurs more
than its share of the total actual Development Costs (by reference, on an
Indication-by-Indication basis, to the Cost Sharing Allocation applicable to
each such Indication) shall be paid by the other Party an amount of cash
sufficient to reconcile to its agreed percentage of actual Development Costs in
each [***] within [***] of the [***] end; provided that, the Parties shall also
undertake an [***] true-up following the [***] of each [***].

(iii)Variances.  Notwithstanding the foregoing, on a [***] basis, the Parties
shall not share any Development Costs in excess of the amounts allocated for
such [***] in the Development Budget and each Party will be solely responsible
for Development Costs it incurs in excess of the amounts set forth in the
Development Budget; provided, however, that Development Costs in excess of the
Development Budget shall be included in the calculation of Development Costs to
be shared by the Parties if (A) the JSC approves such excess Development Costs
(either before or after they are incurred), or (B) to the extent such excess
Development Costs do not exceed by more than [***] the total Development Costs
allocated to be incurred by such Party and its Affiliates in the applicable
[***] in accordance with the applicable Development Budget for such [***].

(iv)Payment Timing.  The net amount payable to accomplish the sharing of
Development Costs as provided under this Agreement shall be paid by Lilly or
Nektar, as the case may be, within [***] after receipt of an undisputed
invoice.  In the event of any dispute regarding the reconciliation payments due
from one Party to the other, the Parties shall work together in good faith to
resolve such dispute as expeditiously as possible.

(v)Audit Rights.  Development Costs are subject to audit in accordance with
Section 6.8 applied mutatis mutandis (subject only to appropriate modifications
of the references to the subject matter of such audit and the Party conducting
and being audited respectively).

Article V

manufacturing and commercialization

5.1Quality Matters and PEG Reagent Supply.

(a)Quality Generally.  Lilly will determine, in accordance with applicable
regulatory requirements, all Product quality standards for Product to be used in
clinical trials or for commercial supply including: stability; process
validation and pre-approval inspection preparation; common specifications; assay
methodology and storage conditions.  Lilly will also determine in accordance
with applicable regulatory requirements such Product quality standards that must
be included in any manufacturing requirements for Product.  

(b)Quality Agreement, Supply Agreements and Safety Regulatory Agreement.  The
Parties shall negotiate in good faith and enter into a Quality Agreement, an
Early Clinical-Phase Supply Agreement for the PEG Reagent for the Compounds, and
a Safety Regulatory Agreement, all within [***] of the Effective Date or as
otherwise mutually agreed by the Parties in writing, covering the pre-clinical
and clinical trial collaboration activities under this Agreement, including, if
applicable, Nektar’s or any of its Affiliate’s or Third Party contractor’s
provision of clinical trial materials and subject to Lilly’s audit of Nektar and
its supply chain.  The Quality Agreement and

24

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

the Safety Regulatory Agreement shall be in place before Nektar or any of its
Affiliates or Third Party contractors conducts activities related to the
preparation of such clinical trial materials or begins any clinical trials.  The
Quality Agreement shall include the responsibility for quality elements,
including audits and inspections, sub-contractors and suppliers, change control
and corresponding regulatory amendments, out-of-specification results,
deviations and investigations, Product recalls, withdrawals, product complaints
and a list of key quality contacts.  The “[***] Supply Agreement” will appoint
Nektar to be [***] to Lilly of PEG Reagent for all Compounds for use in Products
prepared for pre-clinical and clinical trial up to and including a [***] (or
other [***]) collaboration activities, and will be negotiated based on the term
sheet attached hereto as Schedule 5.1(b) Part A.  At Lilly’s election and upon
written notice of the same by Lilly to Nektar, the Parties shall negotiate in
good faith a “[***] Supply Agreement”, and related quality agreement, [***], for
Nektar to be [***] (as designated by Lilly in the above-referred election)
commercial supply (i.e., including supply for the [***]) agent of PEG Reagents
for all Compounds and Products manufactured by or on behalf of Lilly under this
Agreement based on the term sheet attached hereto as Schedule 5.1(b) Part
B.  Notwithstanding the foregoing, neither Party shall be obligated to execute
the [***] Supply Agreement or the [***] Supply Agreement and Lilly shall have
the right to trigger a manufacturing technology transfer at any time upon notice
in accordance with Section 5.2.

5.2Manufacturing of the Product.  The Parties agree to use good faith efforts to
maximize the value of their development and commercialization activities under
this Agreement through implementing an economical supply chain; provided, that,
except as otherwise set forth herein, Lilly will have the exclusive right to
manufacture, or have manufactured, Compound and/or Product (other than PEG
Reagent, which is supplied by Nektar in accordance with Section 5.1(b)) for
pre-clinical trial material, clinical trial material and commercial supply, and
all cGMP manufactured Product, including Lilly having the authority, in its sole
discretion, to make any and all decisions (or take any and all actions) related
thereto.  In accordance with the Product Development Plan, Nektar may
manufacture Compound and/or Product for pre-clinical trial material and clinical
trial material, including material for use to perform the Initial Development
Activities, under applicable cGMPs.  If Nektar uses a contract manufacturer for
any of the activities described under this Section 5.2 (or any other supply
arrangement as described in Section 5.1), Lilly will have the right to audit and
approve (such approval not to be unreasonably withheld or delayed) such contract
manufacturer (and Lilly hereby acknowledges that the existing contract
manufacturers providing services to Nektar as of the Effective Date  will
continue doing so until otherwise determined by Lilly).  Upon Lilly’s request,
Nektar will disclose or deliver to Lilly, or a contract manufacturer designated
by Lilly, [***] (and will [***] to obtain all [***] that is necessary or useful
(as such usefulness is reasonably determined by [***]) to enable Lilly or a
contract manufacturer to manufacture Compound and/or Product [***]; provided
however, that in the event Nektar is required under this Agreement to make a
transfer of any [***], such transfer shall be subject to the terms and
conditions of [***].  Without limiting the foregoing, each Party will use
reasonable efforts, each pursuant to the Cost Sharing Allocation in Section 5.4,
to facilitate the transfer of such [***].

5.3Marketing and Sales of Product.  Subject to the scope of the exclusive
license granted to Lilly under Section 2.1(a), Lilly will have all rights,
responsibility and related expense for commercialization, marketing and sales of
Product and will book all sales of Product, and will provide royalty reports to
Nektar in accordance with Section 6.6.  Until the expiration of the Reasonable
Efforts Period (and continuing thereafter provided [***], Lilly shall provide
Nektar, at least [***], with a written report summarizing the current status of
the estimated timeline and projected efforts for the commercialization,
marketing and sales of any Products in the [***].  The “Reasonable Efforts
Period” shall mean, on a Product by Product basis, that period beginning with
First Commercial Sale of each

25

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Product and continuing until Lilly has first achieved [***] in aggregate, annual
Net Product Sales for such Product.

5.4U.S. Co-Promotion Option.  Lilly hereby grants Nektar an option to provide
[***] of the Product commercialization and medical-related FTEs (i.e., sales
representatives to detail Product and medical liaisons) in the United States
(the “U.S. Co-Promotion Option”).  Nektar may exercise the U.S. Co-Promotion
Option by written notice to Lilly, indicating the percentage of
commercialization-related FTEs it would like to provide [***] no later than the
date that is [***], as reasonably estimated by Lilly and communicated to Nektar
by written notice; provided, that Nektar’s right to exercise the U.S.
Co-Promotion Option is contingent upon Nektar fulfilling the following
prerequisites: [***].  Starting from the date of exercise by Nektar of the U.S.
Co-Promotion Option, if ever, and for a period of [***] thereafter (the “U.S.
Co-Promotion Negotiation Period”), the Parties shall enter into good faith
negotiations relating to the terms of a co-promotion agreement (“U.S.
Co-Promotion and Medical Support Agreement”); provided, that if (i) Nektar does
not timely exercise its U.S. Co-Promotion Option, or (ii) the Parties fail to
reach agreement on a U.S. Co-Promotion and Medical Support Agreement during the
U.S. Co-Promotion Negotiation Period, then, as applicable, the U.S. Co-Promotion
Option shall expire and this Section 5.4 shall be of no further force or
effect.  As will be set forth in more detail in the U.S. Co-Promotion and
Medical Support Agreement, Lilly will pay for training materials and will
reimburse Nektar’s costs incurred in undertaking such Product detailing
activities [***] with respect to sales representatives detailing activities or
[***] with respect to medical support activities to be conducted by medical
liaisons.

Article VI

Financial matters

6.1Initial Payment.  Within [***] after the Effective Date, as partial
consideration for the rights and licenses granted herein, Lilly will pay Nektar
a non-refundable and non-creditable amount equal to one hundred fifty million
U.S. dollars (US$150,000,000); provided, that nothing in this Section 6.1 is
intended to limit either Party’s rights to pursue or obtain damages arising from
a breach of this Agreement (the “Initial Payment”).

6.2Regulatory Milestone Payments.  

(a)Notice of Regulatory Milestone Achievement.  Within [***] following the date
of achievement by Lilly (whether by Lilly or any of its Affiliates or any of
their respective sublicensees) of any of the Regulatory Milestone events
described in the table in this Section 6.2 below (each a “Regulatory
Milestone”), Lilly shall give Notice to Nektar thereof in writing.

(b)Payment for Regulatory Milestone Achievement.  Within [***] following the
achievement by Lilly (whether by Lilly or any of its Affiliates or any of their
respective sublicensees) of a particular Regulatory Milestone event described in
the table below in this Section 6.2(b) with respect to the first Product to
achieve such Regulatory Milestone, Lilly shall pay, or cause to be paid, to
Nektar the corresponding payment for the applicable Regulatory Milestone
achieved as set forth below (each a “Regulatory Milestone Payment”), each such
payment being non-refundable and non-creditable; provided, that nothing in this
Section 6.2, is intended to limit either Party’s rights to pursue or obtain
damages arising from a breach of this Agreement:

 



26

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Regulatory Milestones

Payment Amount (USD)

1.First patient treated by or on behalf of Lilly in a Phase III Study for a
Product

[***]

2.First Phase III Study “success” for or on behalf of Lilly for a Product (as
“success” is defined in Section 6.2(c)(i))

[***]

3.First receipt by or on behalf of Lilly of an approved BLA for a Product from
FDA

[***]

4.First receipt by or on behalf of Lilly of an approved BLA for a Product from
the European Commission, on recommendation from the EMA

[***]

 

(c)Regulatory Milestone Clarifications.

(i)“Success”.  For purposes of this Section 6.2, “success” means meeting such
Phase III Study’s primary end point [***]; provided, that if a Phase III Study
turns out to be the primary evidence supporting Lilly’s receipt of a BLA from
the FDA and from the European Commission, on recommendation from the EMA for a
Product, then such Phase III Study shall be deemed a “success”.

(ii)[***].  

(iii)Frequency.  Each Regulatory Milestone set forth in this Section 6.2 shall
be payable only [***] that achieve such milestone.

6.3Product Royalties.  Subject to Section 6.4, during the Royalty Term, Lilly
shall pay, or cause to be paid, to Nektar the following tiered royalties on Net
Product Sales with respect to each Product in a Calendar Year, each such payment
being non-refundable and non-creditable (except with respect to permitted
deductions pursuant to Section 6.4(c) and audit credits pursuant to Section
6.8); provided, that nothing in this Section 6.2, is intended to limit either
Party’s rights to pursue or obtain damages arising from a breach of this
Agreement:

Portion of aggregate Net Product Sales

for such Product in a Calendar Year (USD)

Royalty rate applicable
to such portion if Full Share elected in accordance with Section 4.11(b)

Royalty rate applicable
to such portion if No Share elected in accordance with Section 4.11(b)

Royalty rate applicable
to such portion if Partial Share elected in accordance with Section 4.11(b)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

27

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

6.4Duration of Royalty Payments and Modifications.

(a)Royalty Term.  As used in this Agreement, “Royalty Term” means, on a
country-by-country and Product-by-Product basis, the period commencing on the
First Commercial Sale of a Product in such country and continuing until the
later to occur of: (i) the expiration of the last to expire Valid Claim with
respect to such Product in such country; (ii) the date on which Regulatory
Exclusivity in such country with respect to such Product expires; and (iii) the
[***] of such First Commercial Sale in such country. Following the expiration of
a particular Royalty Term with respect to such country and Product to which such
Royalty Term related, (1) the license to Lilly set forth in Section 2.1 shall be
perpetual, fully paid-up and royalty-free with respect to such Product in such
country and (2) sales of a particular Product in such country shall be excluded
in determining Net Product Sales of such Product.

(b)Effect of Partial Share Election.  In the event Nektar exercises one or more
Nektar Increased Commitment Options as a Partial Share, then the applicable
royalty rates under Section 6.3 will be increased [***] by applying the
mathematical equation set forth on Schedule 6.4(b) to the royalty rates that
would have been applicable if Nektar had elected No Share (i.e., the third
column of the royalty table in Section 6.3) (“Minimum Royalty Rate Tiers”);
provided however, that Nektar’s royalty rates shall [***] the royalty rates that
would apply if Nektar had elected Full Share (i.e., the second column of the
royalty table in Section 6.3).

(c)Anti-Stacking.  In the event the manufacture, use or sale of a particular
Product/Compound under this Agreement would infringe the intellectual property
rights of any Third Party absent a license thereunder, and Lilly obtains a
license under such intellectual property rights, then Lilly may deduct from the
royalties due to Nektar pursuant to Section 6.3 [***] of any payments actually
paid to any such Third Party as consideration solely for any such license to
such intellectual property rights; provided that, in no event may the aggregate
of such deductions (applicable to all Third Parties) under this Section 6.4(c)
against the royalties payable in a given Calendar Year exceed [***] of royalties
otherwise due to Nektar.

(d)Biosimilar Product Competition.  

(i)Reduction.  Each Party shall notify the other as promptly as reasonably
practicable in the event that it becomes aware of a marketing authorization
being issued in a [***] to sell a Biosimilar Product with a respect to a given
Product.  On a country-by-country and Product-by Product basis, if during a
[***] for which royalties are being calculated hereunder for a particular
Product, one or more products being sold in a particular country are Biosimilar
Products with respect to such Product, then the royalty rate otherwise
applicable to the Net Product Sales of such Product in such country during such
[***] and thereafter (for as long as such Biosimilar Products are sold in such
country) shall be reduced as follows:

(A)[***], in the event that in any [***] following the first commercial sale of
any Biosimilar Product in such country, [***]; and

(B)[***], in the event that in any [***] following the first commercial sale of
any Biosimilar Product in such country, [***].

(ii)Biosimilar Product. For purposes of this Agreement, “Biosimilar Product”
means, with respect to a particular Product in a particular country, a

28

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

pharmaceutical product that (a) is approved for use in such country pursuant to
a regulatory approval process governing approval of generic, interchangeable or
biosimilar biologics of such Product [***] and (b) is sold in the same country
as such Product by any Third Party that is not a sublicensee of Lilly or its
Affiliates and did not purchase such pharmaceutical product in a chain of
distribution that included any of Lilly, its Affiliates or their sublicensees.

(iii)Retroactive Effect.  For purposes of clarity, in any [***] during which
there are sales of a Biosimilar Product and Net Product Sales have decreased by
the percentage indicated in the applicable portion of subclause (i), the
applicable royalty reduction shall be effective beginning [***] in which such
percentage sales decrease first occurs.  An [***] true-up will occur following
the completion of any such [***] to ensure any balances owed/due have been
settled, and during the course of any such [***], in connection with the
foregoing, the Parties will establish reasonable procedures to share estimated
royalty payments to enable each Party to make appropriate and timely accounting
entries for financial reporting purpose.

(e)Step-Down for [***].  On a Product-by-Product and country-by-country basis,
the royalties payable by Lilly with respect to Net Product Sales of such Product
in such country shall be reduced by [***] if after [***].

6.5Payments under Sublicense.  If Lilly sublicenses its rights to a Product to a
sublicensee, Lilly will pay Nektar, or cause to be paid, each and all payments
as they become due and payable to Nektar under this Agreement for each
sublicensed Product.

6.6Royalty Reports.  For so long as a Royalty Term is in effect, royalty reports
for each [***] are due [***].  For each [***], the royalty report will set out
Net Product Sales for each Product and the royalty amounts due hereunder with
respect to each Product for such [***]. Interim royalty reports shall also be
due for each of the [***] after the end of such [***].  For each such [***], the
royalty report will set out Net Product Sales for each Product for such [***]
and the royalty amounts due hereunder with respect thereto for each Product.

6.7Royalty Payment Terms.  Royalties provided for under this Agreement will be
due and payable with respect to each Product on the date the royalty report is
due for the applicable [***].

6.8Audits.  Within the Term, Nektar shall [***] have the right to have any
nationally recognized, independent certified public accounting firm (subject to
Lilly’s approval not to be unreasonably withheld or delayed) inspect Lilly’s
records for [***] for the purpose of determining the accuracy of any royalties
due under this Agreement.  No period will be audited more than once. Nektar
shall submit an audit plan, including audit scope, to Lilly for Lilly’s
approval, which shall not be unreasonably withheld or delayed, prior to audit
implementation.  The auditor shall keep confidential any information obtained
during such inspection and shall report to Nektar and Lilly only the amounts of
Net Product Sales and royalties due and payable for such period audited.   If
determined that additional royalties are owed, or that royalties were overpaid,
during such period, Lilly will pay Nektar (with interest subject to Section
6.11) the additional royalties, or Nektar will credit (with interest subject to
Section 6.11) Lilly the overpaid royalties within [***] of the date the
auditor’s written report is received by the paying Party (provided that if any
unpaid balances are remaining owed to Lilly at the end of the Term then Nektar
shall refund the payment to Lilly within [***] thereafter). The fees charged by
the auditor will be paid by Nektar unless any additional royalties owed [***],
in which case Lilly will pay the reasonable fees of the auditor. Lilly
(including its Affiliates) and its sublicensees shall keep complete and

29

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

accurate books and records that may be necessary to ascertain properly and to
verify the payments owed hereunder.  

6.9Withholding of Taxes.  Lilly agrees that the Initial Payment and all
Regulatory Milestone Payments set forth in Section 6.1 and Section 6.2, and all
other payments to Nektar under this Agreement, shall be paid from a United
States domiciled entity for tax purposes; provided, however, that if any such
payments subsequent to the Initial Payment are to be made from an entity
domiciled outside of the United States, Lilly must provide Nektar with Notice at
least [***] in advance of such payment to enable Nektar to meet requirements
under applicable law (e.g., pursuant to the requirements of IRS Form 8802).  Any
withholding of taxes levied by tax authorities on the payments by Lilly to
Nektar hereunder that are required by applicable law to be deducted from such
payments to Nektar will be deducted by Lilly from the sums otherwise payable by
it hereunder for payment to the proper tax authorities on behalf of Nektar and
Lilly will pay the taxes to the proper taxing authority and send evidence of the
obligation together with proof of tax payment to Nektar on a timely basis
following that tax payment.  Such taxes will be borne by Nektar.  Lilly agrees
to reasonably cooperate with Nektar in the event Nektar claims exemption from
such withholding or seeks refunds or deductions under any double taxation or
other treaty or agreement from time to time in force, such cooperation to
include providing receipts of payment of such withheld tax or other documents
reasonably available to Lilly.  The Parties shall discuss applicable mechanisms
(including reasonable cooperation in securing applicable treaty benefits) for
minimizing such taxes to the extent possible in compliance with applicable
law.  In addition, the Parties shall cooperate in accordance with applicable law
to minimize indirect taxes (such as value added tax, sales tax, consumption tax
and other similar taxes) in connection with this Agreement.  

6.10Currency of Payments; Exchange Controls.  Except as otherwise provided in
this Agreement, all amounts owed by a Party under this Agreement shall be paid
by such Party via wire transfer of immediately available funds in U.S. dollars
to the account designated in writing to such Party by the other Party provided
that such payment shall only be made to a jurisdiction of the payee-Party or a
jurisdiction where the payee-Party has a significant business presence.  If at
any time legal restrictions prevent the prompt remittance of part or all
royalties with respect to any country where Product is sold, payment will be
made through such lawful means or methods as Lilly may determine.

6.11Interest on Late Payments.  If either Party fails to pay any payment due
under this Agreement within [***] after the date such payment is due, as
provided in this Agreement, such late payment shall bear interest, to the extent
permitted by applicable law, [***], as calculated on the number of days the
relevant payment is delinquent from and including the date payment is due
through and including the date upon which the owed Party has collected
immediately available funds in its own account, or such rate as is legally
permissible, whichever is less.  Interest will be paid based on [***] rate.

Article VII

INTELLECTUAL PROPERTY

7.1Disclosure of Inventions.  During the Term of this Agreement, Nektar and
Lilly will each promptly disclose to the other any Inventions necessary or
useful (as such usefulness is reasonably determined by the disclosing Party) for
the development, manufacture, use or sale of Product/Compound in the Field.

7.2Ownership by Nektar.  As between the Parties, all right, title and interest
in and to all Nektar Technology, Nektar Inventions, Nektar Materials and Nektar
Patent Rights shall be owned by Nektar.  

30

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

7.3Ownership by Lilly.  As between the Parties, all right, title and interest in
and to all Lilly Technology, Lilly Inventions, Lilly Materials and Lilly Patent
Rights shall be owned by Lilly.  

7.4Joint Ownership.  Subject to Section 7.5, all right, title and interest in
all Joint Inventions and Joint Patent Rights shall be owned jointly by Lilly and
Nektar.

7.5Cooperation.  Each Party represents and agrees that all its, or as
applicable, its Affiliates’, employee(s), contractor(s) and agent(s) will be
obligated under a binding written agreement or otherwise to assign to such Party
all Inventions made or conceived by such employee(s), contractor(s) or other
agent(s) in connection with this Agreement.  Each Party agrees to make, and
hereby makes, the assignments necessary to accomplish the ownership of Patent
Rights as set forth in this Article VII, and each Party agrees that, upon
request and without further compensation (except for reimbursement of related
and reasonable out-of-pocket expenses (except outside counsel fees)), such Party
shall execute such further documents as may be reasonably necessary or
appropriate, and provide reasonable assistance and cooperation, including the
giving of testimony, as may be necessary or desirable for obtaining, sustaining,
reissuing or enforcing the Parties’ rights in the Patent Rights, including as
set forth in this Article VII.

7.6Nektar Exclusive Patents And Nektar Patent Rights.  

(a)Nektar Exclusive Patents.  Lilly will have sole responsibility for and
control over the filing, prosecution, maintenance, defense and enforcement of
any and all Nektar Exclusive Patents.  [***].

(b)Nektar Patent Rights that are not Nektar Exclusive Patents.  Nektar will have
sole responsibility for and control over the filing, prosecution, maintenance,
defense and enforcement of any and all Nektar Patent Rights that are not Nektar
Exclusive Patents, subject to Section 7.9.  

(c)Costs and Cooperation.  Lilly shall bear [***] the expenses incurred in
connection with the preparation, filing, prosecution and maintenance of Nektar
Exclusive Patents, and Nektar will bear [***] the expenses incurred in
connection with the preparation, filing, prosecution and maintenance of Nektar
Patent Rights that are not Nektar Exclusive Patents.  Through the JPC, Nektar
will keep Lilly reasonably informed regarding the status and prosecution of all
Nektar Patent Rights that are not Nektar Exclusive Patents, and Nektar agrees to
give due consideration to all directions, comments, instructions and guidance
provided by Lilly in respect of such Patents. Through the JPC, Lilly will keep
Nektar reasonably informed regarding the status and prosecution of all Nektar
Exclusive Patents, and Lilly agrees to give due consideration to all directions,
comments, instructions and guidance provided by Nektar in respect of such
Patents.  The Parties each agree that with respect to their managing the
prosecution and maintenance of the Nektar Exclusive Patents and Nektar Patent
Rights, each Party [***].  

7.7Lilly Patent Rights.  Lilly will have sole responsibility for and control
over the filing, prosecution, maintenance and enforcement of the Lilly Patent
Rights, [***].

7.8Joint Patent Rights.  Lilly will have the first right to assume
responsibility for the preparation, filing, prosecution and maintenance of any
Joint Patent Rights, in each country or region of the Territory where the
Parties elect to pursue or maintain Patent registration.  [***] in connection
with such preparation, filing, prosecution and maintenance of Joint Patent
Rights.  [***].  Each Party will keep the other reasonably informed of, and
consult with the other Party with respect to the status and prosecution of all
Patents included in such Joint Patent Rights, including promptly providing the
other

31

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Party with copies of all material correspondence with the applicable Patent
regulatory authority and the opportunity to review and comment on any papers,
responses or other filings prepared for submissions to said authorities in
advance of their filing.  If either Party elects not to assume such
responsibility, the other Party will have the right but not the obligation to do
so, and will keep the other Party reasonably informed of, and consult with the
other Party with respect to, the status and prosecution of all Patents included
in such Joint Patent Rights.

7.9[***].

7.10Patent Term Extension.  Nektar will reasonably cooperate with Lilly, upon
Lilly’s reasonable request and at Lilly’s [***], in obtaining Patent term
extension or supplemental protection certificates and the like with respect to
the Joint Patent Rights and Nektar Patent Rights that cover a Product, in each
country and region where it is practicable to do so.  Lilly will make the
election in accordance with the preceding sentence and Nektar agrees to abide by
such election.  [***].

7.11Data and Intellectual Property.  Unless otherwise specified in this
Agreement, Technology and Patent Rights Controlled by either Party as of the
Effective Date or during the Term (including ownership as set forth in this
Agreement) will remain, as between the Parties, the sole property of the
Controlling Party, which that Party may exploit in any manner it chooses at its
sole discretion, except to the extent otherwise provided in this Agreement.

Article VIII

INFRINGEMENT, ENFORCEMENT & DEFENSE

8.1Infringement of Third Party Patent Claims.

(a)[***].  In the event the use or sale of a Product by either Party or any of
its Affiliates or sublicensees becomes the subject of an actual claim of
infringement of a [***], and [***], the Parties shall [***].

(b)Defense.  Subject to Section 8.6, unless the Parties otherwise agree,
[***].  Each Party shall reasonably cooperate with the Party conducting the
defense of the claim.  Each Party shall keep the other Party hereto reasonably
informed of all material developments in connection with any such claim, suit or
proceeding, and the Parties shall reasonably cooperate in conducting the defense
of any such claim.  [***].  Neither Party shall enter into any settlement that
affects any the other Party’s rights or interests without such other Party’s
prior written consent, not to be unreasonably withheld, conditioned or delayed.

8.2Enforcement Action Relating to Nektar Exclusive Patents.  Nektar and Lilly
will each promptly notify the other in writing of any alleged or threatened
infringement of any of the Nektar Exclusive Patents (an “Action”) of which they
become aware.  [***].  In any Action, any damages or other recovery, including
compensatory and other non-compensatory damages or recovery actually received
from a Third Party, shall first be used to reimburse the Parties for their
respective costs and expenses incurred in connection with such Action, with the
remainder to be [***].

8.3Enforcement Action of Nektar Patent Rights Other than Nektar Exclusive
Patents.  Nektar and Lilly will each promptly notify the other in writing of any
alleged or threatened infringement of any of the Nektar Patent Rights (other
than Nektar Exclusive Patents) or misappropriation of Nektar Technology.  [***].

32

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

8.4Enforcement of Joint Patent Rights.  Nektar and Lilly will each promptly
notify the other in writing of any alleged or threatened infringement of the
Joint Patent Rights of which they become aware.  [***].  In the event a Party
brings an infringement action against a Third Party as described herein, the
other Party will reasonably cooperate, including, [***].

8.5Validity Defense.  

[***].  

8.6[***]

Article IX

CONFIDENTIALITY

9.1Nondisclosure; Use; Exceptions.  Each Party agrees that, during the Term and
for a period of [***] from the expiration or termination of this Agreement,
neither Nektar nor Lilly shall publish or disclose to any Third Party, including
its independent contractors, or use for any purpose besides exercising their
respective rights and performing their respective obligations under this
Agreement, any or all Confidential Information of the other Party, except as
expressly permitted by this Article IX.  

9.2Authorized Disclosures.

(a)Compliance.  Either Party may disclose Confidential Information of the other
Party if such Party is required to make such disclosure by applicable law,
regulation or legal process, including by the rules or regulations of any tax
authority, the United States Securities and Exchange Commission, or any other
similar regulatory agencies in a country other than the United States or of any
stock exchange or other securities trading institution, in which event such
Party shall provide prior Notice of such intended disclosure to such other Party
if reasonably practicable under the circumstances and shall disclose only such
Confidential Information of such other Party as is required to be disclosed.

(b)Approvals.  The Parties expressly agree that Lilly may submit Confidential
Information of Nektar to any Regulatory Agency solely to the extent necessary
for obtaining Product marketing approvals in the Field.

(c)Potential Partners.  Either Party may disclose the material terms of this
Agreement (but not financial terms) upon the written consent of the other Party,
such consent not to be unreasonably withheld or delayed (which consent may be to
external counsel under conditions reasonably agreed to by the Parties to enable
such counsel to determine whether there are any potential conflicts with actual
and potential licensees, collaborators or other potential partners), with
respect to such Party exercising its rights or obligations under this Agreement
or otherwise in the ordinary course of exercising its rights with respect to
intellectual property that such Party is licensing hereunder; provided each
recipient agrees to be bound by similar terms of confidentiality and non-use at
least equivalent in scope to and no less restrictive than those set forth in
this Article IX prior to any disclosure (provided that such terms shall not
include the provisions of Section 9.4).

33

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(d)Certain Third Parties.  Either Party may disclose the results of the
Development Program and/or the material terms of this Agreement to non-strategic
(financial) investors, lenders, any bona fide potential or actual investor,
investment banker, acquirer, merger partner, or other potential or actual
financial partner, provided each agrees to be bound by similar terms of
confidentiality and non-use at least equivalent in scope to and no less
restrictive than those set forth in this Article IX prior to any disclosure
(provided that such terms shall not include the provisions of Section 9.4).

(e)Miscellaneous.  Each Party may disclose or use the other Party’s Confidential
Information to the extent such disclosure is necessary or useful in the
following instances:

(i)filing or prosecuting Patent Rights in accordance with Article VII;

(ii)prosecuting or defending litigation, except that a Party may not use or
disclose the other Party’s Confidential Information to challenge the validity or
enforceability of such other Party’s Patent Rights;

(iii)complying with applicable governmental regulations including tax laws
(including to Third Party auditors);

(iv)conducting pre-clinical or clinical trials of Products in accordance with
the terms and conditions of this Agreement;

(v)disclosure to Affiliates, sublicensees, employees, consultants, contractors
or agents in connection with the performance of this Agreement and who are bound
by similar terms of confidentiality and non-use at least equivalent in scope to
and no less restrictive than those set forth in this Article IX prior to any
disclosure or who are bound by professional obligations of confidentiality
(provided that such terms shall not include the provisions of Section 9.4); and

(vi)in the case of Lilly, to fully exploit the license granted to it under
Section 2.1.

9.3Response Plan and Notification of Non-Authorized Disclosures.  Each Party
shall have a response plan in place for any disclosure of Confidential
Information that is not authorized or otherwise permitted under this Agreement. 
Such plan shall include considerations of, among other things, notification,
remediation and retrieval.  In the event that a Party becomes aware of an
unauthorized disclosure of the other Party’s Confidential Information, then such
Party shall notify the other Party promptly in writing.

9.4Know-How License Grant.  Except to the extent Nektar has granted exclusive
rights to Lilly under Section 2.1, each Party grants the other Party a
non-exclusive license to use, outside the scope of this collaboration and for
any purpose, any know-how or Confidential Information shared in the performance
of this Agreement by such Party solely to the extent such know-how or
Confidential Information has been retained (without intentional memorization) in
intangible form in the minds of such Party’s employees (or its Affiliates’
employees) who have had access to such know-how or Confidential Information
pursuant to the terms of this Agreement and without reference to any tangible
copies of such know-how or Confidential Information; provided, that such Party’s
use of such know-how or Confidential Information is on an “as is, where is”
basis, with all faults and all representations and warranties disclaimed and at
such Party’s sole risk.  Notwithstanding anything to the contrary in this
Agreement,

34

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

nothing in this Section 9.4 shall, or shall be interpreted to, grant any license
to or under any Patent Rights.  Furthermore, notwithstanding anything to the
contrary in this Agreement, except to the extent Nektar has granted exclusive
rights to Lilly under Section 2.1, neither Party is forfeiting any rights that
each may have to perform research activities in compliance with 35 U.S.C. §
271(e)(1) or any experimental or research use exemption that may apply in any
country.

Article X

INDEMNIFICATION AND REPRESENTATIONS AND WARRANTIES

10.1Indemnification by Lilly.  Lilly will defend, indemnify and hold Nektar and
its directors, officers, controlling Persons, employees, agents and contractors
(the “Nektar Indemnified Parties”) harmless from and against any and all losses,
claims, suits, proceedings, expenses, recoveries and damages, including
reasonable legal expenses and costs including attorneys’ fees, resulting or
arising out of any claim by any Third Party to the extent resulting or arising
from (a) the gross negligence or willful misconduct of Lilly, any of its
Affiliates, or any of their respective directors, officers, employees, agents or
contractors; (b) the development, commercialization, manufacture, use or sale of
the Products, if any, by or on behalf of Lilly (other than by or on behalf of
Nektar), any of its Affiliates or any of their respective sublicensees; or
(c) any breach of this Agreement by Lilly, any of its Affiliates or any of their
sublicensees; except, in each case, to the extent caused by the negligence or
willful misconduct of any of the Nektar Indemnified Parties.  Nektar will give
Lilly prompt Notice of any such claim or lawsuit and, without limiting the
foregoing indemnity, Lilly will have the right to compromise, settle or defend
any such claim or lawsuit (to the extent subject to indemnity by Lilly as set
forth herein); provided that (i) no offer of settlement, settlement or
compromise by Lilly shall be binding on Nektar without its prior written
consent, not to be unreasonably withheld, conditioned or delayed, unless such
settlement fully releases Nektar without any liability, loss, cost or obligation
incurred by Nektar and in no event shall any settlement or compromise admit or
concede that any aspect of any of the Nektar Patent Rights is invalid or
unenforceable or adversely affect the scope of any of the Nektar Patent Rights
and (ii) Lilly shall not have authority to admit any wrongdoing or misconduct on
the part of Nektar or any of its Affiliates except with Nektar’s prior written
consent.  

10.2Indemnification by Nektar.  Nektar will defend, indemnify and hold Lilly and
its directors, officers, employees, agents and contractors (the “Lilly
Indemnified Parties”) harmless from and against any and all losses, claims,
suits, proceedings, expenses, recoveries and damages, including reasonable legal
expenses and costs including attorneys’ fees, resulting or arising out of any
claim by any Third Party to the extent resulting or arising from (a) the gross
negligence or willful misconduct of Nektar, any of its Affiliates, or any of
their respective directors, officers, employees, agents or contractors; (b) the
development, manufacture, use or sale of the Products, if any, by or on behalf
of Nektar  (other than by or on behalf of Lilly); or (c) any breach of this
Agreement by Nektar, or any of its Affiliates; except, in each case, to the
extent caused by the negligence or willful misconduct of any of the Lilly
Indemnified Parties.  Lilly will give Nektar prompt Notice of any such claim or
lawsuit and, without limiting the foregoing indemnity, Nektar will have the
right to compromise, settle or defend any such claim or lawsuit (to the extent
subject to indemnity by Nektar as set forth herein); provided that (i) no offer
of settlement, settlement or compromise by Nektar shall be binding on Lilly
without its prior written consent, not to be unreasonably withheld, conditioned
or delayed, unless such settlement fully releases Lilly without any liability,
loss, cost or obligation incurred by Lilly and in no event shall any settlement
or compromise admit or concede that any aspect of any of the Lilly Patent Rights
is invalid or unenforceable or adversely affect the scope of any of the Lilly
Patent Rights and (ii) Nektar shall not have authority to admit any wrongdoing
or misconduct on the part of Lilly or any of  its Affiliate except with Lilly’s
prior written consent.  

35

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

10.3Nektar Representations and Warranties to Lilly.  Nektar represents and
warrants that as of the Effective Date:  

(a)it is the sole and exclusive owner of the Nektar Patent Rights licensed to
Lilly hereunder;

(b)the intellectual property licensed to Lilly hereunder represents all of the
intellectual property rights that are being used by Nektar or its Affiliates for
the research, development, manufacture and commercialization of
Products/Compounds in the Field in the Territory;

(c)Nektar has the full right, power and authority to grant the rights and
licenses it purports to grant hereunder, and neither Nektar nor any of its
Affiliates has granted any Third Party any rights or licenses that would
interfere, be inconsistent with or otherwise violate Lilly’s rights and licenses
hereunder or otherwise cause Nektar to be in breach of any Third Party
agreements;

(d)(i) None of the Nektar Intellectual Property is subject to any existing
royalty or other payment obligations to any Third Party under any agreement or
understanding entered into by Nektar or its Affiliates, and (ii) Nektar has no
knowledge of any obligation to pay any royalties or other amounts to any Third
Party, in each instance in respect of clauses (i) and (ii) in this Section
10.3(d), by reason of Lilly’s use thereof as contemplated by this Agreement
(other than any fees or royalties that may be owed upon termination or
transition of manufacturing with or from existing Third Party manufacturers as
set forth in Schedule 10.3(d));

(e)to Nektar’s knowledge, use of the Nektar Intellectual Property by Lilly in
accordance with the terms of this Agreement as currently contemplated, including
Lilly’s further development, manufacturing and/or commercialization of Product
in the Field will not infringe on the rights of any Third Party, including any
Third Party intellectual property rights;

(f)as of the Effective Date, it has received no written notice of or any written
demand relating to any threatened or pending litigation which would reasonably
lead it to believe that Lilly’s exercise of any rights granted by Nektar under
this Agreement in respect of the Nektar Intellectual Property will infringe any
Patent Rights or misappropriation of other intellectual property rights of any
Third Party;

(g)Nektar has not given any written notice to any Third Party asserting
infringement by such Third Party of any of the (i) Nektar Patent Rights, or (ii)
Nektar Technology in the Field, and, to Nektar’s knowledge, there is no
unauthorized use, infringement or misappropriation of the (A) Nektar Patent
Rights or (B) Nektar Technology in the Field;

(h)Nektar has made available to Lilly all toxicology studies, clinical data,
manufacturing process data, material filings and material correspondence with
Regulatory Agencies, and all other material information in its possession or
control relating to the Product and Compounds, and, to the knowledge of Nektar,
all such information is complete and accurate in all material respects;

(i)no claims for liability for death or injury to any Person as a result of any
defect in the Compounds or Product, or any statutory liability or any liability
assessed with respect to any

36

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

failure to warn arising out of the Compounds or Product have been asserted
against Nektar or its Affiliates;

(j)all development previously conducted by Nektar or its Affiliates with respect
to the Compounds (including all pre-clinical studies and clinical trials),
testing, manufacture, labeling, storage, and distribution of the Compounds have
been conducted by Nektar and its Affiliates and, to Nektar’s knowledge, its
Third Party contractors, in compliance in all material respects with all
applicable laws and requirements of Regulatory Agencies, including all
applicable laws pertaining to investigational use, record keeping, security and
filing of reports, and in compliance with cGLP, cGCP and/or cGMP (as
applicable);  

(k)Nektar has complied with all applicable laws, directives and regulations
related to data protection and data privacy and has provided all legally
required privacy notices to, and obtained appropriate consents, including
research informed consents, from data subjects (“Notices and Consents”), and the
Notices and Consents permit the use of the data as currently and previously used
and processed by Nektar and will permit the sale, licensing and transfer of all
such personal data of data subjects to Lilly as contemplated in this Agreement;

(l)Nektar has used Commercially Reasonable Efforts to protect the
confidentiality of those parts of the Nektar Technology that constitute
confidential or proprietary information of Nektar; and

(m)there are no liens, charges or encumbrances on the Nektar Intellectual
Property that would prevent or limit Lilly’s exercise of its rights under the
exclusive license granted to Lilly under Section 2.1(a).

10.4Representations and Warranties of the Parties to Each Other.  Nektar and
Lilly each represent, warrant and covenant (as applicable) with respect to
itself only that:

(a)the execution, delivery and performance of this Agreement have been duly
authorized by all necessary action on the part of such Party, its officers and
directors, and does not conflict with, violate, or breach any agreement to which
such Party is a party, or such Party’s corporate charter, bylaws or similar
organizational documents;

(b)this Agreement constitutes a legal, valid and binding obligation of such
Party that is enforceable against it in accordance with its terms, except as
such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies;

(c)it is a company or corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction in which it is incorporated;

(d)it has not, and will not, after the Effective Date and during the Term, grant
any right to any Third Party that would conflict with the rights granted to the
other Party hereunder (but only while such rights remain in effect in accordance
with the terms of this Agreement); and

(e)it has not, and will not, after the Effective Date and during the Term, use
any employee, agent, contractor or consultant in connection with the development
or

37

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

commercialization of Products who has been debarred by any governmental
authority, or, to such Party’s knowledge, is the subject of debarment
proceedings by a governmental authority.

10.5DISCLAIMER.  The representations and warranties of the Parties set forth in
this Agreement are the sole and exclusive representations and warranties of the
Parties relating to or made in connection with this Agreement, and NEITHER PARTY
MAKES OR HAS MADE ANY REPRESENTATIONS OR WARRANTIES NOT EXPRESSLY SET FORTH IN
THIS AGREEMENT.  NEKTAR AND LILLY ARE NOT RELYING ON, AND EACH HEREBY DISCLAIMS,
ALL REPRESENTATIONS AND WARRANTIES NOT EXPRESSLY CONTAINED HEREIN (WHETHER
EXPRESS OR IMPLIED), INCLUDING WITH RESPECT TO EACH OF THEIR RESEARCH,
DEVELOPMENT AND COMMERCIALIZATION EFFORTS HEREUNDER, WHETHER THE PRODUCTS CAN BE
SUCCESSFULLY DEVELOPED OR MARKETED, THE ACCURACY, PERFORMANCE, UTILITY,
RELIABILITY, TECHNOLOGICAL OR COMMERCIAL VALUE, COMPREHENSIVENESS,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WHATSOEVER OF THE
PRODUCTS, OR THE NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.

10.6LIMITATIONS.  IN NO EVENT SHALL EITHER NEKTAR OR LILLY BE LIABLE FOR REMOTE,
SPECULATIVE, PUNITIVE OR EXEMPLARY, OR OTHER SPECIAL DAMAGES, INCLUDING LOST
PROFITS, ARISING OUT OF THIS AGREEMENT BASED ON CONTRACT, TORT OR ANY OTHER
LEGAL THEORY (OTHER THAN (A) PUNITIVE OR EXEMPLARY DAMAGES REQUIRED TO BE PAID
TO (I) IN CONNECTION WITH A THIRD PARTY CLAIM FOR WHICH THE INDEMNIFIED PARTY IS
ENTITLED TO INDEMNIFICATION HEREUNDER OR (II) A PARTY PURSUANT TO A
NON-APPEALABLE ORDER OF A COURT OF COMPETENT JURISDICTION IN CONNECTION WITH A
VIOLATION OF PATENT OR OTHER INTELLECTUAL PROPERTY RIGHTS, (B) SUCH DAMAGES
ARISING OUT OF ANY BREACH OF ARTICLE IX OF THIS AGREEMENT BY A PARTY, ITS
AFFILIATES OR SUBLICENSEES OR (C) SUCH DAMAGES ARISING OUT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LIABLE PARTY). Notwithstanding the
foregoing, it is expressly understood and agreed that nothing contained in this
Section 10.6 shall limit, alter, or waive in any manner or respect any defenses
available to any Person or any burdens of proof or legal standards required to
be met by any Person under applicable law.

Article XI

TERM AND TERMINATION

11.1Term.  The term of this Agreement will commence on the Effective Date and
end on the expiration of all applicable royalty payment obligations to Nektar
under this Agreement, unless terminated earlier according to the terms and
conditions of this Agreement (the “Term”).  

11.2Termination At Will by Lilly.  Lilly may terminate this Agreement in its
entirety or with respect to one or more particular Products or Compounds or with
respect to one or more countries at any time without cause upon [***] written
Notice to Nektar.  During such [***] period, the Parties shall cooperate in the
wind down of applicable activities under this Agreement in a commercially
reasonable manner.  Notwithstanding the foregoing, Lilly’s termination right
under this Section 11.2 shall be tolled for a period of [***] from the date of
the [***] anywhere in [***]; provided, that, subject to Section 11.4(b)(ii),
Lilly is permitted to provide notice of termination during such [***] that will
become effective upon the expiration of such [***] period.  

38

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

11.3Termination for Cause By Either Party.

(a)Material Breach.  Subject to the final sentence of this Section 11.3(a), this
Agreement (either in its entirety or only in part) may be terminated by a Party
at any time during the Term upon written Notice to the other Party if such other
Party is in material breach of this Agreement and has not cured such breach
within [***] of receipt of such notice.  Any such termination shall become
effective at the end of such [***] period unless the breaching Party has cured
such breach prior to the end of such period.  Any right to terminate under this
Section 11.3(a) shall be stayed and the cure period tolled in the event that,
during any cure period, the Party alleged to have been in material breach shall
have in good faith initiated dispute resolution in accordance with Article XIII
with respect to the alleged breach, which stay and tolling shall continue until
such dispute has been resolved in accordance with Article XIII. For clarity,
such material breach of this Agreement may apply to (i) this Agreement in its
entirety, in which case Section 11.4(b)  or 11.4(c)  (as applicable) shall apply
to the entire Agreement, or (ii) a specific Product or Products, in which case
Section 11.4(b) or 11.4(c) (as applicable) shall apply only to such affected
Product or Products, or (iii) a specific country or countries, in which case
Section 11.4(b) or 11.4(c) (as applicable) shall apply only to such affected
countries.  Notwithstanding the foregoing, the Parties acknowledge and agree
that [***]; provided, that, [***] shall not constitute a material breach of this
Agreement; provided, further, that, [***].

(b)Bankruptcy.  Either Party will have the right to terminate this Agreement in
the event of a general assignment for the benefit of creditors of the other
Party, or if proceedings of a case are commenced in any court of competent
jurisdiction by or against such other Party seeking (i) such other Party’s
reorganization, liquidation, dissolution, arrangement or winding up, or the
composition or readjustment of its debts, (ii) the appointment of a receiver or
trustee for or over such other Party’s property, or (iii) similar relief in
respect of such other Party under any law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debt and, in each
case of clauses (i) through (iii) such proceedings shall continue undismissed,
or an order with respect to the foregoing shall be entered and continue
unabated, for a period of more than [***].

(c)Abandonment.  Without limiting Lilly’s obligations under Section 4.9, or any
other rights or remedies of Nektar under this Agreement, Nektar shall have the
right to terminate this Agreement at any time prior to Lilly’s (or its
Affiliate’s or its or their sublicensee’s) receipt of Regulatory Approval for a
Product upon delivery of at least [***] prior written notice to Lilly in the
event that Lilly (or its Affiliate or its or their sublicensee) has not
conducted any development activities with respect to a Compound or Product for a
period of [***]; provided, that such [***] period shall be tolled for a period
equal to the time that Lilly (or its Affiliate or its or their sublicensee) is
prohibited from undertaking development activities for reasons outside of the
reasonable control of Lilly (or its Affiliate or its or their sublicensee),
including a clinical hold mandated by a Regulatory Agency.

(d)Not Sole Remedy.  If either Party has the right to terminate this Agreement
under this Article XI, it may at its sole option, elect either to (i) terminate
this Agreement and pursue any legal or equitable remedy available to it or
(ii) maintain the Agreement in effect and pursue any legal or equitable remedy
available to it.

11.4Effect of Expiration or Termination.

39

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(a)Expiration.  Upon expiration (but not earlier termination) of this Agreement,
the license and rights under Nektar Intellectual Property granted by Nektar to
Lilly pursuant to this Agreement shall survive on a royalty‑free, fully‑paid,
irrevocable and perpetual basis.

(b)Termination by Nektar for Cause or by Lilly At Will.  Upon any termination by
Nektar in accordance with Section 11.3, or by Lilly in accordance with Sections
11.2 or 11.3(b), the following shall apply (for avoidance of any doubt in the
case of a termination by Lilly (under Sections 11.2 or 11.3(b)) or Nektar (under
Section 11.3) with respect to one or more particular Products, Compounds, or
country(ies) such provisions shall only apply to such particular Products,
Compounds, and/or country(ies) being terminated and, therefore, shall have no
application or effect on any of the other Products, Compounds, and/or
country(ies) not being terminated):

(i)all licenses and rights granted by Nektar to Lilly pursuant to this Agreement
shall automatically terminate and revert to Nektar, Nektar shall have the right
to step in to and otherwise assume any of the rights and prerogatives of Lilly
as identified in Article IV, Article V, and Article VI to pursue patent
protection, enforce patent rights, or otherwise, and all other rights and
obligations of the Parties under this Agreement shall terminate; in each case,
except as expressly provided below in this Article XI or elsewhere in this
Agreement.

(ii)Lilly shall reasonably cooperate with Nektar to facilitate a smooth, orderly
and [***] transition (including during any notice period hereunder) of any
ongoing Product development activities being conducted by or on behalf of Lilly
or its Affiliates to Nektar or its designee(s), with due regard for patient
safety and in compliance with all applicable laws and GxP, and shall use
Commercially Reasonable Efforts, [***], with respect to any such ongoing Product
development activities to [***] transfer or assign (or sublicense or otherwise
convey to Nektar those licenses or agreements that cannot be assigned) to Nektar
or a Nektar designee, all Regulatory Approvals (including promptly submitting to
Regulatory Agencies necessary documents or notices necessary to effect such
transfers or assignments), Third Party licenses, supply chain agreements and any
other materials or information necessary or useful (as such usefulness is
reasonably determined by Nektar) for the continued development, manufacture and
commercialization of such Product, in each case only to the extent that such
agreements, materials, approvals, etc. relate solely and exclusively to Compound
or Product.  To the extent that Lilly can convey such rights, Nektar shall have
the right to assign or sublicense, as applicable, to Nektar development or
commercialization partners with respect to the Product, the rights transferred
or assigned by Lilly under this Section 11.4(b)(ii).

(iii)Lilly hereby grants to Nektar a nonexclusive, transferrable, sublicensable
license: (A) under the Lilly Patent Rights claiming Lilly Inventions, to make,
have made, use, have used, sell, have sold, offer for sale, import and have
imported any Compound or Product solely in the Field, and (B) under trade
secrets related to a Compound or Product, to use such trade secrets in
connection with the development, manufacture, commercialization or other
exploitation of Compound or Product, in each case of the foregoing clauses (A)
and (B) as each such Compound and Product exist [***]; provided that for any
Compound or Product for which Lilly or its Affiliate has completed a [***], then
Nektar agrees to pay Lilly a royalty equal to [***] of Net Product Sales in
accordance with Section 6.3, Section 6.4(a) and Sections 6.5 - 6.11 applied
mutatis mutandis (subject only to appropriate modifications of the references to
the Product and

40

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

commercializing Party).  [***]; provided, that Nektar and Lilly shall negotiate
in good faith a commercially reasonable agreement pursuant to which [***].  In
connection with the transfer of manufacturing capability for the Compound or
Product to Nektar, Lilly agrees to transfer to Nektar or Nektar’s designated
contract manufacturing organization all necessary or useful (such usefulness as
reasonably determined by Lilly) Technology under the Control of Lilly, including
the Technology listed on Schedule 11.4(b)(iii), subject to the Parties entering
into an agreement outlining the specifics relating to such technology transfer
including details of the Technology to be transferred, the deliverables to be
achieved by Lilly, Nektar and Nektar’s contract manufacturing organization, the
estimated timing for completion of the Technology transfer and objective
standards by which the Technology transfer shall be deemed to be complete. Lilly
shall have the right to approve the contract manufacturing organization proposed
by Nektar, such approval not to be unreasonably withheld or delayed.  Lilly
shall have the right to enter into an agreement with the Nektar contract
manufacturing organization under which the contract manufacturing organization
agrees to reasonable terms to safeguard proprietary and confidential information
of Lilly to be included in the Technology transfer, and not to use such
proprietary and confidential information  of Lilly except to manufacture the
Compound or Product for Nektar as provided herein.

(iv)any sublicense granted by Lilly or its Affiliate to a Third Party under the
license granted under Section 2.2 shall survive the termination of this
Agreement and become a direct license from Nektar to such Sublicensee only if in
the case of termination of this Agreement for Lilly’s uncured material breach
pursuant to Section 11.3, such Sublicensee did not cause such uncured material
breach, provided that in no event shall Nektar have any obligations under such
sublicense beyond the obligations expressly set forth in this Agreement.

11.5Termination Not Sole Remedy.  Termination is not the sole remedy under this
Agreement, and, whether or not termination is effected, all other remedies will
remain available except as the Parties have expressly agreed to otherwise
herein.

11.6Accrued and Surviving Obligations.  Upon expiration or termination of this
Agreement or termination of this Agreement with respect to one or more
particular Products, Compounds, or countries, the obligations that by their
nature are intended to survive such expiration or termination will survive. In
addition, Articles I, VIII (but only where the cause of action arose prior to
such expiration or termination), IX and Article XIII and Sections 2.6, 4.11(c)
(but only to the extent costs were incurred or accrued prior to such expiration
or termination),  6.8 through 6.11 (with respect to amounts that become due
prior to the effective date of expiration or termination), 7.2 through 7.4, 7.8,
7.11, 10.1, 10.2, 10.5, 10.6, 11.4(a) or 11.4(b) (as applicable), 11.6, 11.7,
12.5 through 12.7, 12.10 through 12.16 and 12.18 shall survive such expiration
or termination.  Such expiration or termination by either Party for any reason
will not release either Party from any obligation that accrued prior to the
effective date of expiration or termination.  

11.7Bankruptcy.  All rights and licenses granted under or pursuant to this
Agreement are, and will otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101 of the U.S. Bankruptcy Code.  Further,
the Parties agree (i) the intellectual property rights granted hereunder by each
Party are personal to, and non-delegable by, the licensee and (ii) that each of
them, as licensee of rights and licenses under this Agreement, will retain and
may fully exercise all of its rights and elections to the extent permitted under
applicable laws, including the U.S. Bankruptcy Code.

41

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Article XII

MISCELLANEOUS

12.1Exclusivity.  

(a)Lilly and Nektar.  Except pursuant to and in accordance with the terms of
this Agreement (e.g., Lilly’s rights in respect of a Lilly Compound) or any
related written agreement between the Parties, for the period commencing on the
Effective Date and continuing until the First Commercial Sale of any Product
(the “Exclusivity Period”), neither Party nor any of its Affiliates shall,
directly or indirectly, develop, manufacture, commercialize or otherwise
exploit, nor collaborate with, license, enable or otherwise authorize or grant
any right or enabling covenant not-to-sue, to any Third Party to develop,
manufacture, commercialize or otherwise exploit any Competing Product.  [***].

(b)Nektar.  Except pursuant to and in accordance with the terms of this
Agreement or any related written agreement between the Parties for the Term,
neither Nektar nor any of its Affiliates shall, directly or indirectly, develop,
manufacture, commercialize or otherwise exploit, nor collaborate with, license,
enable or otherwise authorize or grant any right or enabling covenant
not-to-sue, to any Third Party to develop, manufacture, commercialize or
otherwise exploit any Compound or Product.

12.2Compliance with Applicable Law and Lilly Anti-Corruption Policy.  Each Party
agrees that it shall, and it shall cause its Affiliates to, comply in all
material respects with applicable law in the course of performing its
obligations or exercising its rights pursuant to this Agreement, including Lilly
(and also Nektar, but only to the extent it has exercised its U.S. Co-Promotion
Option pursuant to Section 5.4) causing its Affiliates, personnel or
representatives to detail the Product, as applicable, in a manner consistent
with the requirements of the Food, Drug, and Cosmetic Act and similar laws in
countries other than the United States, including the regulations at 21 C.F.R. §
202.  Furthermore, Nektar agrees to comply with the provisions of Lilly’s
Anti-Corruption Policy attached hereto as Schedule 12.2.  

12.3Compliance with Party Specific Regulations.  The Parties agree to cooperate
with each other as may reasonably be required to ensure that each is able to
fully meet its obligations with respect to the Party Specific Regulations
applicable to it.  Neither Party shall be obligated to pursue any course of
conduct that would result in such Party being in material breach of any Party
Specific Regulation applicable to it.  All Party Specific Regulations are
binding only in accordance with their terms and only upon the Party to which
they relate.  For purposes of this Section 12.3, “Party Specific Regulations”
shall mean all judgments, decrees, orders or similar decisions issued by any
governmental authority specific to a Party, and all consent decrees, corporate
integrity agreements, or other agreements or undertakings of any kind by a Party
with any governmental authority, in each case as the same may be in effect from
time to time and applicable to a Party’s activities contemplated by this
Agreement.

12.4Compliance with Internal Compliance Codes.  All Internal Compliance Codes
shall apply only to the Party to which they relate.  The Parties agree to
cooperate with each other to ensure that each Party is able to comply with the
substance of its respective Internal Compliance Codes and, to the extent
practicable, to operate in a manner consist with its usual compliance-related
processes.  For purposes of this Section 12.4, “Internal Compliance Codes” shall
mean a Party’s internal policies and procedures intended to ensure that a Party
complies with applicable laws, Party Specific Regulations, and such Party’s
internal ethical, medical and similar standards.

42

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

12.5Separate Entities / Disclaimer of Agency.  Nektar and Lilly are and will
remain separate independent entities.  This Agreement will not constitute,
create or otherwise imply a joint venture, partnership or formal business
organization of any kind, and no employee or contractor of either Party or its
Affiliates will be considered an employee or contractor of the other Party or
its Affiliates.  Each Party to this Agreement will act as an independent
contractor and not as an agent or legal representative of the other.  Neither
Party will have the right or authority to assume, create or incur any Third
Party liability or other obligation or liability of any kind, express or
implied, against or in the name of or on behalf of the other Party except as
expressly set forth in this Agreement.

12.6Publications.  Nektar shall not have the right to, and shall not, publish or
present any Product Specific Information or Technology that are necessary or
useful for the development of the Product, without the prior written consent of
Lilly (such consent not to be unreasonably withheld or delayed).  Such
prohibition shall not apply to the filing or prosecution of Patent Rights by
Nektar in accordance with the terms and conditions of this Agreement or any
other publication required by applicable law.  Furthermore, at the conclusion of
each clinical study and after all reasonable data verification procedures have
been performed, the Parties shall work together on a plan to promptly publish
such data at an appropriate scientific or medical meeting.  In the event Nektar
determines it has a legal obligation to disclose clinical trial results, then
the Parties will promptly work together on the content of such disclosure.  If
Nektar requests Lilly’s consent for any publication, Nektar shall afford Lilly a
period of [***] to review any manuscript not yet presented for publication, and
Lilly may reasonably delay or prevent such publication as Lilly in good faith
believes necessary to protect Lilly’s rights with respect to Compounds or
Products.  Lilly shall be entitled to issue scientific publications with respect
to the Products or their testing in accordance with Lilly’s internal guidelines,
and Lilly shall afford Nektar a period of [***] to review any manuscript not yet
presented for publication, and Nektar may reasonably delay or prevent such
publication as Nektar in good faith believes necessary to protect Nektar
Intellectual Property.  Lilly may publish clinical trial information on Lilly’s
online database in accordance with its corporate policy.  The scientific
contributions of each Party will be noted as applicable in all publications or
presentations.

12.7Publicity and Disclosure.

(a)Publicity.  Attached hereto as Schedule 12.7 is the initial joint press
release to be issued by the Parties promptly after execution of the
Agreement.  Either Party may, following the issuance of the above press release,
make public statements or disclosures regarding the existence of this Agreement,
the identity of the other Party and those terms of the Agreement that have
already been publicly disclosed, without the consent of the other
Party.  Neither Party will disclose to the public any non-public information
about this Agreement without the prior written consent of the other Party,
except where required for any applicable laws, regulations, rules (including
applicable taxing authority and/or stock exchange rules) or legal process
relating to the Party or any Affiliate of the Party or as may be required for
actions, procedures, suits, and the like arising out of this Agreement.  Subject
to the second sentence of this Section 12.7(a), neither Party shall use in
advertising, publicity or otherwise the name or any trademark of the other Party
without the prior written consent of the other Party.  

(b)Disclosure.  Each Party agrees that, in furtherance of any licensing or
financing transactions or discussions with Third Parties interested in the
technology or business of a Party to which this Agreement pertains, where the
disclosure of the terms of this Agreement is reasonably necessary, the other
Party may provide a redacted version of this Agreement to such Third Parties
upon the advance execution of a binding confidentiality agreement between such
Party and such Third Parties, unless such Third Party is otherwise bound by
professional obligations of

43

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

confidentiality.  For the avoidance of doubt, nothing set forth in this
Section 12.7 shall modify, limit or restrict any disclosures of Confidential
Information authorized by Section 9.2.

12.8Force Majeure.  If either Party is affected by any extraordinary, unexpected
and unavoidable event, including acts of God, floods, fires, riots, terrorism,
war, accidents, labor disturbances, breakdown of plant or equipment, lack or
failure of transportation facilities, unavailability of equipment, sources of
supply or labor, raw materials, power or supplies, infectious diseases of
animals, or by the reason of any law, order, proclamation, regulation,
ordinance, demand or requirement of the relevant government or any sub-division,
authority or representative thereof (provided that in all such cases the Party
claiming relief on account of such event can demonstrate that such event was
extraordinary, unexpected and unavoidable by the exercise of reasonable care)
(“Force Majeure”), it will as soon as reasonably practicable notify the other
Party of the nature and extent thereof and take all reasonable steps to overcome
the Force Majeure and to minimize the loss occasioned to the other
Party.  Neither Party will be deemed to be in breach of this Agreement or
otherwise be liable to the other Party by reason of any delay in performance or
nonperformance of any of its obligations hereunder to the extent that such delay
and nonperformance is due to any Force Majeure of which it has notified the
other Party; provided, however that such delay or nonperformance shall be
excused for up to a maximum of [***], after which time the Parties will
negotiate in good faith any modifications of the terms of this Agreement that
may be necessary to arrive at an equitable solution.

12.9Assignment and Successors.  

(a)Assignment Generally.  This Agreement may not be assigned or otherwise
transferred by either Party without the prior written consent of the other
Party, which consent will not be unreasonably withheld, conditioned or delayed;
provided, however, each of the Parties may, without such consent, assign this
Agreement and its rights and obligations hereunder to any of its Affiliates or
in connection with the transfer or sale of all or substantially all of the
portion of its business to which this Agreement relates or in the event of its
merger or consolidation with a Third Party.  Any permitted assignee will assume
all obligations of its assignor under this Agreement in writing concurrent with
the assignment.  Notwithstanding the foregoing, Nektar may assign any or all of
its rights under Article VI in connection with a financing transaction, and
Lilly agrees that, upon written notice from Nektar (or any permitted assignee
contemplated by this Section 12.9), Lilly shall deliver any future payments,
together with any reports, notices or statements contemplated under Article VI,
in accordance with the directions in such written notice (provided that Lilly is
not required to deliver any of the aforementioned payments or information to
more than one Person, at any one time).  Any purported assignment in violation
of this Section 12.9 will be void.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their successors and permitted assigns under this Section 12.9.

(b)Change of Control.  Notwithstanding anything to the contrary herein, in the
event of a Change of Control (directly or through a series of related
transactions) to or by a Person engaged in the research, development,
manufacture, and/or commercialization of pharmaceutical products:  (i) Sections
3.10 shall not apply and Section 3.11 shall be given [***] application (for
clarity, regardless of the stage of Product development) and Lilly shall have
decision-making authority regarding any remaining Initial Development Phase
activities, including the right to take over any such activities (while, for
clarity, the cost sharing set forth in Section 4.11 shall continue to apply),
(ii) the Product Development Plan will no longer be required to be delivered by
Lilly pursuant to Section 4.2 (provided however, that information reasonably
describing the use of proceeds under the Development Budget (as amended) for the
Development Program will be

44

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

provided to Nektar (or its successor in interest), to the extent permitted under
applicable law and reports will no longer be due under Section 4.3, (iii) the
U.S. Co-Promotion Option shall expire, the U.S. Co-Promotion and Medical Support
Agreement shall [***] terminate (with wind-down activities to be conducted in
accordance with the terms and conditions of the U.S. Co-Promotion and Medical
Support Agreement) and Section 5.4 shall be of no further force or effect, (iv)
Nektar’s rights to participate in regulatory activities under Section 4.7, to
review publications under Section 12.6, and/or to exercise its rights under
Section 2.5 with respect to the Lilly Compound, shall, in each case, expire and
be of no further force or effect, and (v) Lilly shall have the right to cause
Nektar (or its successor in interest) to assign (or otherwise provide the full
benefit of) any agreement(s) with any Third Party(ies) related to the
development, manufacture, commercialization or other exploitation of the
Compound or Product.

12.10Notices.  Any consent, notice, report or other communication required or
permitted to be given or made under this Agreement by one of the Parties to the
other Party (a “Notice”) will be delivered in writing by one of the following
means and be effective: (a) upon receipt, if delivered personally; (b) when
sent, if sent via e-mail (provided that such sent e-mail is kept on file
(whether electronically or otherwise) by the sending Party and the sending Party
does not immediately receive an automatically generated message from the
recipient’s e-mail server that such e-mail could not be delivered to such
recipient); (c) when sent, if sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); or (d) when delivered by a reputable, commercial overnight
courier; provided in all cases addressed to such other Party at its address
indicated below, or to such other address as the addressee will have last
furnished in writing to the addressor and will be effective upon receipt by the
addressee.

If to Nektar:

Nektar Therapeutics

455 Mission Bay Boulevard South, Suite 100

San Francisco, California 94158

Attention:  General Counsel

E-mail: [***]

 

If to Lilly:

Eli Lilly and Company
Lilly Corporate Center
Indianapolis, Indiana 46285
Attention: General Patent Counsel
Fax:317-433-3000

 

Written confirmation of receipt (A) given by the recipient of such Notice,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date and recipient facsimile number or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (a), (c) or (d) above, respectively.  A copy of the e-mail
transmission containing the time, date and recipient e-mail address shall be
rebuttable evidence of receipt by e-mail in accordance with clause (b) above

12.11Expenses; Execution of Agreement.  Each Party shall bear its own fees and
other expenses (including attorneys’ fees) in connection with the negotiation,
preparation and execution of this Agreement.  This Agreement may be executed in
several counterparts, all of which shall constitute one

45

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

and the same Agreement.  In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such executed signature page shall
create a valid and binding obligation of the Party executing it (or on whose
behalf such signature page is executed) with the same force and effect as if
such executed signature page were an original thereof.

12.12Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the [***], USA without regard to its conflicts of
laws principles.

12.13Waiver.  The waiver by a Party of a breach or a default of any provision of
this Agreement by the other Party shall not be construed as a waiver of any
succeeding breach of the same or any other provision, nor shall any delay or
omission on the part of a Party to exercise or avail itself of any right, power
or privilege that it has or may have hereunder operate as a waiver of any right,
power or privilege by such Party.  No waiver shall be effective unless it is in
writing and signed by an authorized representative of the waiving Party.

12.14Entire Agreement; Construction; Third-Party Beneficiaries.  This Agreement
and the Schedules attached hereto (which Schedules are deemed to be a part of
this Agreement for all purposes) contain the full understanding of the Parties
solely with respect to the subject matter hereof and supersede all prior
understandings and writings solely relating thereto.  No alteration or
modification of any of the provisions hereof shall be binding unless made in
writing and signed by both Parties.  The language used in this Agreement will be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rules of strict construction will be applied against any Party.  This
Agreement is intended for the benefit of the Parties and their respective
successors and permitted assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, other than the Parties and
their respective successors and permitted assigns.  The terms “herein,”
“hereunder,” “hereof” and words of like import refer to this entire Agreement
instead of just the provision in which they are found.

12.15Headings.  The headings contained in this Agreement are for convenience of
reference only and shall not be considered in construing this Agreement.

12.16Severability.  In the event that any provision of this Agreement is held by
a court of competent jurisdiction to be unenforceable because it is invalid or
in conflict with any applicable law of any relevant jurisdiction, the validity
of the remaining provisions shall not be affected, and the Parties shall
negotiate in good faith a substitute provision that, to the extent possible,
accomplishes the original business purpose.  During the period of such
negotiation, and thereafter if no substituted provision is agreed upon, any such
provision which is enforceable in part but not in whole shall be enforced to the
maximum extent permitted by applicable law.

12.17Performance by Affiliates.

46

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(a)Lilly.  Lilly may discharge any obligation and exercise any right hereunder
through any of its Affiliates.  Lilly hereby guarantees the performance by its
Affiliates of such obligations under this Agreement, and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance.  Any breach by an Affiliate of Lilly of any of Lilly’s
obligations under this Agreement shall be deemed a breach by Lilly, and Nektar
may proceed directly against Lilly without any obligation to first proceed
against such Affiliate.  In the event it is subsequently determined that any
Lilly Intellectual Property is Controlled by any Affiliate of Lilly and not by
Lilly, Lilly shall cause such Affiliate to grant licenses to Nektar with respect
to the same as if such rights were Controlled by Lilly.  

(b)Nektar.  Nektar shall have no right to discharge any obligation or exercise
any right hereunder through any of its Affiliates except as may be expressly
agreed in writing by Lilly. Where this Agreement expressly includes reference to
Nektar Affiliates, or Lilly consents to the discharge of any obligations or
exercise of any rights of Nektar hereunder though any Nektar Affiliate, Nektar
hereby guarantees the performance by such Affiliate of such obligations under
this Agreement and shall cause such Affiliate to comply with the provisions of
this Agreement in carrying out such obligations in connection with such
performance.  Any breach of any such obligations by such Affiliate of Nektar
shall be deemed a breach by Nektar, and Lilly may proceed directly against
Nektar without any obligation to first proceed against such Affiliate.  In the
event it is subsequently determined that any Nektar Intellectual Property is
Controlled by any Affiliate of Nektar and not by Nektar, Nektar shall cause such
Affiliate to grant licenses to Lilly with respect to the same as if such rights
were Controlled by Nektar.  

Neither Party to this Agreement shall be deemed an Affiliate of the other Party
by virtue of this Agreement.

12.18Other Activities.  The Parties acknowledge that, except as expressly
provided in this Agreement, each of them may now or in the future engage in
research, manufacturing, development or commercialization activities that
utilize technologies similar to or involve products competitive with those
contemplated by this Agreement.  Except as may be expressly provided in this
Agreement, nothing in this Agreement, including any obligation to promote
Products or any restriction on the use of Confidential Information, shall create
any obligation to utilize a separate sales force for Products.  Subject to the
exclusivity provisions of Section 12.1, neither Party shall be prevented from
using any publicly available research results or other information (including
any publicly available information of the other Party) to the same extent as
Third Parties generally are legally permitted to do so.  Each Party agrees to
inform its key personnel assigned to the activities contemplated by this
Agreement of the limitations on use of the disclosing Party’s Confidential
Information contained in this Agreement, instruct such personnel to comply with
such restrictions, and where appropriate, impose firewalls or other appropriate
measures to minimize the potential for misuse of information.  However, each
Party has limited resources, and as a result it is anticipated that personnel
assigned to the activities contemplated by this Agreement may also participate
in other activities that may utilize technologies similar to or involve products
competitive with those contemplated by this Agreement.  In particular, it is
anticipated that personnel in sales, marketing, clinical and regulatory
functions, regardless of level, will participate in multiple programs and that
management personnel will by nature of their leadership positions participate in
multiple programs.

12.19HSR Filing.  If required by applicable law, promptly after the execution of
this Agreement, both Parties shall promptly file the appropriate notices under
the Hart Scott Rodino Antitrust Improvements Act (“HSR Act”).  The Parties shall
promptly make required filings to obtain clearance under the HSR Act for the
consummation of this Agreement and the transactions contemplated hereby and
shall keep each other apprised of the status of any communications with, and any
inquiries or requests

47

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

for additional information from, the United States’ Federal Trade Commission
(“FTC”) and Department of Justice (“DOJ”) and shall comply promptly with any
reasonable FTC or DOJ inquiry or request of this nature; provided, however,
neither Party shall be required to consent to the divestiture or other
disposition of any of its assets or the assets of its Affiliates or to consent
to any other structural or conduct remedy, and each Party and its Affiliates
shall have no obligation to contest, administratively or in court, any ruling,
order or other action of the FTC or DOJ or any Third Party with respect to the
transactions contemplated by this Agreement.  Each Party shall be responsible
for paying the filing fees it incurs in connection with the HSR filings.  In the
event the Parties determine that HSR filings are required, the Effective Date
shall not be deemed to have occurred until the HSR Clearance Date.  As used
herein, the “HSR Clearance Date” means the earlier of (a) the date on which the
FTC or DOJ shall notify the Parties of early termination of the waiting period
under the HSR Act or (b) the date on which the applicable waiting period under
the HSR Act expires; provided, however, that if the FTC or DOJ commences any
investigation by means of a second request or otherwise, HSR Clearance Date
means the date on which any investigation opened by the FTC or DOJ has been
terminated, without action to prevent the Parties from implementing the
transactions contemplated by this Agreement with respect to the United
States.  Notwithstanding any other provisions of this Agreement to the contrary,
either Party may terminate this Agreement effective upon notice to the other
Party if the HSR Clearance Date has not occurred on or before the date that is
one hundred twenty (120) days after the Parties make their respective HSR
filings.  

Article XIII

DISPUTE RESOLUTION

13.1Dispute Resolution.  In the event of a dispute, controversy or claim under,
arising out of or relating to this Agreement that is not subject to the JSC’s
jurisdiction (e.g., a dispute related to whether a Party has performed its
obligations under this Agreement) (a “Dispute”), the Parties shall refer such
dispute to the Executive Officers for attempted resolution by good faith
negotiations within [***] after such referral is made.  If the Executive
Officers are unable to resolve such Dispute in a timely manner, which shall in
no case be more than [***] after the matter was referred to them, then either
Party shall have the right to avail itself of, subject to the terms and
conditions of this Agreement, any rights or remedies available at law or equity.

13.2No Delay in Unrelated Payments.  In the event of a Dispute, a Party shall
have no right to toll or delay any payment or other obligation in this Agreement
unrelated to the Dispute as a result of the Dispute.

[signature pages follow]

 

48

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

In Witness Whereof, the Parties have executed this Agreement to be effective as
of the Effective Date.

EXECUTED

Signed on behalf of)
Eli Lilly and Company)
)
)

/s/ David A. Ricks
Signature of Authorized Officer

David A. Ricks
Name of Authorized Officer (please print)

 

Signed on behalf of)
Nektar Therapeutics )
)
)

/s/ John Nicholson
Signature of Authorized Officer

John Nicholson
Name of Authorized Officer (please print)

 

 

 

 

49

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Index of Schedules:

Schedule 1.1(a) – NKTR-358

Schedule 1.1(b) – [***]

Schedule 1.1(c) – [***]

Schedule 1.1(d) – Nektar Controlled Patents

Schedule 1.1(e) – Nektar Exclusive Patents

Schedule 4.1 – Initial Product Development Plan

Schedule 4.8 Part A – Eli Lilly and Company Good Research Practices

Schedule 4.8 Part B - Eli Lilly and Company Animal Care and Use Requirement for
Animal Researchers and Suppliers

Schedule 5.1(b) Part A– [***] Supply Agreement Term Sheet

Schedule 5.1(b) Part B– [***] Supply Agreement Term Sheet

Schedule 5.2 – [***] Transfer by Nektar

Schedule 6.4(b) – Effect of Partial Share Election

Schedule 10.3(d) – [***]

Schedule 11.4(b)(iii) – Technology to be Transferred to Nektar

Schedule 12.2 - Lilly Anti-Corruption Policy

Schedule 12.7 - Initial Press Release

 

50

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SCHEDULE 1.1(a)

NKTR-358

 

NKTR-358

[***]

 

 

 

SCHEDULE 1.1(a)

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SCHEDULE 1.1(b)

 

[***]

 

SCHEDULE 1.1(b)

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SCHEDULE 1.1(c)

 

[***]

 

SCHEDULE 1.1(c)

 

License Agreement_Nektar_Eli Lilly_July 2017

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SCHEDULE 1.1(d)

Nektar Controlled Patents

 

[***]

 

SCHEDULE 1.1(d)

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SCHEDULE 1.1(e)

Nektar Exclusive Patents

 

[***]

 

 

SCHEDULE 1.1(e)

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SCHEDULE 4.1
Initial Product Development Plan

 

[***]

 

SCHEDULE 4.1

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SCHEDULE 4.8 PART A
Eli Lilly and Company Good Research Practices

 

Lilly’s quality standards, along with the high level expectations for each
standard, are listed below:

[***]

 

SCHEDULE 4.8 PART A

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SCHEDULE 4.8 PART B
Eli Lilly and Company Animal Care and
Use Requirement for Animal Researchers and Suppliers

Lilly recognizes that we have an ethical and scientific obligation to ensure the
appropriate treatment of animals used in research.  We expect all organizations
with which we contract for animal research or supply to comply with all
applicable country and local regulations dealing with the appropriate use and
care for animals.  We also expect Third Party organizations to apply the Lilly
Principles for animal care and use.

Lilly also actively encourages animal research and animal supply companies, both
inside and outside the United States, to obtain and maintain accreditation from
the Association for Assessment and Accreditation of Laboratory Animal Care
(AAALAC).  Through active engagement, Lilly is helping to raise the standards of
animal care and use in countries that have not had such standards or enforced
them.  These principles are internationally recognized standards for appropriate
animal care and use.  Lilly is requesting assurance that all Third Party
suppliers of animal research or animals read, understand and comply with this
Appendix.

1.

Compliance.  Lilly expects all individuals and organizations with which Lilly
contracts for animal research services (“Researchers”), or the supply of animals
to be used in Lilly research (“Suppliers”), to do the following for each
location at which Researchers and Suppliers use or hold animals:

 

a.

comply with all applicable country and local laws, regulations, and standards
regarding the care and use of animals,

 

b.

comply with the Lilly animal care and use principles stated below even if they
impose requirements beyond the applicable local legal requirements,

 

c.

establish a mechanism to assess compliance with such laws, regulations,
standards,  and the Lilly principles stated below, and

 

d.

regularly assess and report to its management the status of compliance with
these requirements.

2.

Lilly Principles for Animal Care and Use.

 

a.

Animal Care.  Researchers and Suppliers must provide living conditions for
research animals that are appropriate for their species and contribute to their
health and well-being.  Personnel who care for animals or who conduct animal
studies must be appropriately qualified regarding the proper care and use of
animals in research.

 

b.

Studies.  Researchers must assure that studies involving animals are designed
and conducted in accordance with both:

 

(i)

applicable country and local regulatory guidance, and

 

(ii)

the following widely recognized principles of animal care and use:

SCHEDULE 4.8 PART B

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

 

●

with due consideration of the relevance of the study to human or animal health
and the advancement of scientific knowledge

 

●

selecting only animals appropriate for that study

 

●

using only the minimum number of animals required to obtain valid results

 

●

using alternative methods instead of live animals when appropriate

 

●

avoiding or minimizing discomfort and distress to the animals.

3.

Reporting.  Researchers and Suppliers must report to Lilly any animal welfare
issues or concerns that may affect the welfare of animals or validity of the
testing being conducted.  This would include but is not limited to any animal
illness, disease outbreaks, or any significant (i.e., reportable to a government
authority) non-compliance with any country or local animal welfare laws,
regulations, or standards, or the Lilly principles stated above.

4.

Audits/Monitoring.  Lilly has the discretion to periodically assess Researchers’
and Suppliers’ animal use, care, and welfare in accordance with the
auditing/monitoring provisions stated in the contract.

 

 

SCHEDULE 4.8 PART B

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SCHEDULE 5.1(b) PART A

[***] Supply Agreement Term Sheet

 

 

 

1.

[***] Supply Agreement – [***] of the Effective Date

 

[***].

 

 

 

SCHEDULE 5.1(b) PART A

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

 

SCHEDULE 5.1(b) PART B

[***] Supply Agreement Term Sheet

 

[***]  

 

 

 

 

SCHEDULE 5.1(b) PART B

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SCHEDULE 5.2

[***] Transfer by Nektar

 

[***]

 

 

SCHEDULE 5.2

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

o***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SCHEDULE 6.4(b)
Effect of Partial Share Election

[g20171108022352500620.jpg]

[***]

 

 

 

 

SCHEDULE 6.4(b)

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

o***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SCHEDULE 10.3(d)

[***]

 

 

 

SCHEDULE 10.3(d)

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

o***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SCHEDULE 11.4(b)(iii)

Technology to be Transferred to Nektar

 

[***]

 

 

SCHEDULE 11.4(b)(iii)

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

o***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SCHEDULE 12.2
Anti-Corruption

1.“Government Official” means:  (i) any officer or employee of:  (a) a
government, or any department or agency thereof; (b) a government-owned or
controlled company, institution, or other entity, including a government-owned
hospital or university; or (c) a public international organization (such as the
United Nations, the International Monetary Fund, the International Committee of
the Red Cross, and the World Health Organization), or any department or agency
thereof; (ii) any political party or party official or candidate for public or
political party office; and (iii) any person acting in an official capacity on
behalf of any of the foregoing.

2.Compliance with Anti-Corruption Laws.  In connection with this Agreement,
Nektar has complied and will comply with all applicable local, national, and
international laws, regulations, and industry codes dealing with government
procurement, conflicts of interest, corruption or bribery, including, if
applicable, the U.S. Foreign Corrupt Practices Act of 1977 (“FCPA”), as amended,
and any laws enacted to implement the Organisation of Economic Cooperation and
Development (“OECD”) Convention on Combating Bribery of Foreign Officials in
International Business Transactions.

3. Prohibited Conduct.  In connection with this Agreement, Nektar has not made,
offered, given, promised to give, or authorized, and will not make, offer, give,
promise to give, or authorize, any bribe, kickback, payment or transfer of
anything of value, directly or indirectly, to any person or to any Government
Official for the purpose of:  (i) improperly influencing any act or decision of
the person or Government Official; (ii) inducing the person or Government
Official to do or omit to do an act in violation of a lawful or otherwise
required duty; (iii) securing any improper advantage; or (iv) inducing the
person or Government Official to improperly influence the act or decision of any
organization, including any government or government instrumentality, to assist
Nektar or Lilly in obtaining or retaining business.

4.Compliance

(a) Requests for Information. Nektar will make all reasonable efforts to comply
with requests for disclosure of information, including answering questionnaires
and narrowly tailored audit inquiries, to enable Lilly to ensure compliance with
all applicable laws, including anti-corruption laws, and this Agreement.

 

(b) Notice of Inspections. During any period where Nektar is providing
development services to Lilly, Nektar shall provide Lilly with immediate notice
of any governmental investigation or proceeding that specifically relates to the
subject matter of this Agreement.  Nektar shall provide Lilly with the results
of any such investigation or proceeding.  Lilly shall be given the opportunity
to provide assistance to Nektar in responding to any such investigation or
proceeding.

 

(c) Accuracy of Books and Records / Cooperation with Audit Activities. Nektar
agrees that it will maintain accurate and complete records having to do with
this Agreement during the term of this Agreement and for a period of 24 months
thereafter.  Nektar further agrees that it will maintain adequate internal
controls.  Nektar will make relevant documents available for review by Lilly, or
an independent party nominated by Lilly, to show compliance with this
requirement at Lilly’s request.

  

(d) Disclosure Rights.  At any time, Lilly may disclose information relating to
a possible violation of law, or the existence of the terms of this Agreement,
including the compensation provisions, to a government agency and to agents and
representatives of Lilly.

 

SCHEDULE 12.2

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

o***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SCHEDULE 12.7
Initial Press Release

 

For Release:Draft 7/23

Refer to:

Lauren Zierke; lauren_zierke@lilly.com; 317-277-6524 (Lilly Media)  

Phil Johnson; johnson_philip_l@lilly.com; 317-655-6874 (Lilly Investors)      

Dan Budwick; dan@1abmedia.com; 973-271-6085 (Nektar Media)

Jennifer Ruddock; jruddock@nektar.com; 415-482-5585 (Nektar Investors)

     

 

Lilly and Nektar Therapeutics Announce Alliance to Develop and Commercialize

NKTR-358, A Novel Autoimmune Therapy




INDIANAPOLIS & SAN FRANCISCO — Eli Lilly and Company (NYSE: LLY) and Nektar
Therapeutics (NASDAQ: NKTR) have announced a strategic collaboration to
co-develop NKTR-358, a novel immunological therapy discovered by Nektar.
NKTR-358, which achieved first human dose in Phase 1 clinical development in
March of 2017, has the potential to treat a number of autoimmune and other
chronic inflammatory conditions.

 

NKTR-358 is a potential first-in-class resolution therapeutic that may address
an underlying immune system imbalance in patients with many autoimmune
conditions. It targets the interleukin (IL-2) receptor complex in the body in
order to stimulate proliferation of powerful inhibitory immune cells known as
regulatory T cells. By activating these cells, NKTR-358 may act to bring the
immune system back into balance. This could lead to a profound clinical impact
and healthy organ function in autoimmune conditions.

 

"We look forward to working with Nektar to study this novel approach to treating
a number of autoimmune conditions," said Thomas F. Bumol, Ph.D., Senior Vice
President of Biotechnology and Immunology Research at Lilly. "NKTR-358 is an
exciting addition to our immunology portfolio and reinforces Lilly’s commitment
to sustain a flow of innovative medicines in our pipeline."

 

Under the terms of the agreement, Nektar will receive an initial payment of $150
million and is eligible for up to $250 million in additional development and
regulatory milestones. Lilly and Nektar will co-develop NKTR-358 with Nektar
responsible for completing Phase 1 clinical development. The parties will share
Phase 2 development costs 75 percent Lilly and 25 percent Nektar. Nektar will
have the option to participate in Phase 3 development on an
indication-by-indication basis. Nektar has the opportunity to receive
double-digit royalties that increase commensurate with their Phase 3 investment
and product sales. Lilly will be

SCHEDULE 12.7

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

responsible for all costs of global commercialization. Nektar will have an
option to co-promote in the U.S. under certain conditions.

 

“We are very pleased to enter into this collaboration with Lilly as they have
strong expertise in immunology and a successful track record in bringing novel
therapies to market,” said Howard W. Robin, Nektar’s President and Chief
Executive Officer. “Importantly, this agreement enables the broad development of
NKTR-358 in multiple autoimmune conditions in order to achieve its full
potential as a first-in-class resolution therapeutic.”

 

This transaction is subject to clearance under the Hart-Scott-Rodino Antitrust
Improvements Act and other customary closing conditions. Subject to the closing
of this transaction, Lilly expects to incur an acquired in-process research and
development charge to earnings in 2017 of approximately $0.09 per share. The
company's reported earnings per share guidance in 2017 is expected to be reduced
by the amount of the charge. There will be no change to the company's non-GAAP
earnings per share guidance as a result of this transaction.

 

About Eli Lilly and Company
Lilly is a global healthcare leader that unites caring with discovery to make
life better for people around the world. We were founded more than a century ago
by a man committed to creating high-quality medicines that meet real needs, and
today we remain true to that mission in all our work. Across the globe, Lilly
employees work to discover and bring life-changing medicines to those who need
them, improve the understanding and management of disease, and give back to
communities through philanthropy and volunteerism. To learn more about Lilly,
please visit us at www.lilly.com and
http://newsroom.lilly.com/social-channels.  

About Nektar Therapeutics
Nektar Therapeutics is a research-based biopharmaceutical company whose mission
is to discover and develop innovative medicines to address the unmet medical
needs of patients. Our R&D pipeline of new investigational medicines includes
treatments for cancer, auto-immune disease and chronic pain. We leverage
Nektar's proprietary and proven chemistry platform in the discovery and design
of our new therapeutic candidates. Nektar is headquartered in San Francisco,
California, with additional operations in Huntsville, Alabama and Hyderabad,
India. Further information about the company and its drug development programs
and capabilities may be found online at http://www.nektar.com.

C-LLY

SCHEDULE 12.7

 

License Agreement_Nektar_Eli Lilly_July 2017

--------------------------------------------------------------------------------

Lilly Forward-Looking Statement
This press release contains forward-looking statements (as that term is defined
in the Private Securities Litigation Reform Act of 1995) about the benefits of a
strategic alliance between Lilly and Nektar Therapeutics, and the potential
benefits of NKTR-358, and reflects Lilly's current beliefs.  However, as with
any such undertaking, there are substantial risks and uncertainties in the
process of drug development and commercialization. Among other things, there can
be no guarantee that Lilly will realize the expected benefits of the
collaboration, or that NKTR-358 will yield commercially successful products. For
a further discussion of these and other risks and uncertainties that could cause
actual results to differ from Lilly's expectations, please see Lilly's most
recent Forms 10-K and 10-Q filed with the U.S. Securities and Exchange
Commission. Lilly undertakes no duty to update forward-looking statements.

Nektar Cautionary Note Regarding Forward-Looking Statements 
This press release contains forward-looking statements which can be identified
by words such as: "potential," "plan," "expect," "should," "will" and similar
references to future periods. Examples of forward-looking statements include,
among others, statements we make regarding: (i) the therapeutic and commercial
potential of NKTR-358; (ii) development plans related to NKTR-358; and (iii) the
potential of our technology and drug candidates in our research and development
pipeline.  Forward-looking statements are neither historical facts nor
assurances of future performance. Instead, they are based only on our current
beliefs, expectations and assumptions regarding the future of our business,
future plans and strategies, anticipated events and trends, the economy and
other future conditions. Our actual results may differ materially from those
indicated in the forward-looking statements. Therefore, you should not rely on
any of these forward-looking statements. Important factors that could cause our
actual results to differ materially from those indicated in the forward-looking
statements include, among others: (i) NKTR-358 is in early-stage clinical
development and the risk of failure remains high and failure can unexpectedly
occur; (ii) the timing of the commencement or end of clinical trials and the
availability of clinical data may be delayed or unsuccessful due to many
factors; (iii) patents may not issue from our patent applications for NKTR-358,
patents that have issued may not be enforceable, or additional intellectual
property licenses from third parties may be required; and (iv) certain other
important risks and uncertainties set forth in our Quarterly Report on Form 10-Q
with the Securities and Exchange Commission on May 10, 2017. Any forward-looking
statement made by us in this press release is based only on information
currently available to us and speaks only as of the date on which it is made. We
undertake no obligation to update any forward-looking statement, whether written
or oral, that may be made from time to time, whether as a result of new
information, future developments or otherwise.

###

 

SCHEDULE 12.7

 

License Agreement_Nektar_Eli Lilly_July 2017